EXHIBIT (10.O)

 

 

 

AMENDED AND RESTATED

DECLARATION OF TRUST

VNB CAPITAL TRUST I

Dated as of November 7, 2001

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Section of

Trust Indenture Act

of 1939, as amended

   Section of
Declaration  

310(a)

     5.3   

310(b)

     5.3(c); 5.3(d)   

311(a)

     2.2(b)   

311(b)

     2.2(b)   

312(a)

     2.2(a)   

312(b)

     2.2(b)   

313

     2.3   

314(a)

     2.4; 2.7(c); 3.6(j)   

314(c)

     2.5   

315(a)

     3.6(j); 3.9   

315(b)

     2.7(a)   

315(c)

     3.9(a)   

315(d)

     3.9(b)   

316(a)

     2.6   

316(c)

     3.6(e)   

317(a)

     3.8(e); 3.8(h)   

317(b)

     3.8(i); 7.5   

318

     2.1   

 

* This Cross-Reference Table does not constitute part of this Declaration and
shall not affect the interpretation of any of its terms or provisions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

INTERPRETATION AND DEFINITIONS

     1   

ARTICLE II

 

TRUST INDENTURE ACT

     9   

SECTION 2.1

 

Trust Indenture Act; Application

     9   

SECTION 2.2

 

Lists of Holders of Securities

     10   

SECTION 2.3

 

Reports by the Property Trustee

     10   

SECTION 2.4

 

Periodic Reports to Property Trustee

     10   

SECTION 2.5

 

Evidence of Compliance with Conditions Precedent

     11   

SECTION 2.6

 

Events of Default; Waiver

     11   

SECTION 2.7

 

Default; Notice

     12   

ARTICLE III

       13   

SECTION 3.1

 

Name

     13   

SECTION 3.2

 

Office

     13   

SECTION 3.3

 

Purpose

     14   

SECTION 3.4

 

Authority

     14   

SECTION 3.5

 

Title to Property of the Trust

     14   

SECTION 3.6

 

Powers and Duties of the Administrative Trustees

     14   

SECTION 3.7

 

Prohibition of Actions by the Trust and the Trustees

     18   

SECTION 3.8

 

Powers and Duties of the Property Trustee

     19   

SECTION 3.9

 

Certain Duties and Responsibilities of the Property Trustee

     21   

SECTION 3.10

 

Certain Rights of Property Trustee

     23   

SECTION 3.11

 

Delaware Trustee

     25   

SECTION 3.12

 

Execution of Documents

     25   

SECTION 3.13

 

Not Responsible for Recitals or Issuance of Securities

     26   

SECTION 3.14

 

Duration of Trust

     26   

SECTION 3.15

 

Mergers

     26   

SECTION 3.16

 

Property Trustee May File Proofs of Claim

     28   

ARTICLE IV

       29   

SECTION 4.1

 

Sponsor’s Purchase of Common Securities

     29   

SECTION 4.2

 

Responsibilities of the Sponsor

     29   

SECTION 4.3

 

Right to Proceed

     30   

 

1



--------------------------------------------------------------------------------

SECTION 4.4

 

Right to Dissolve Trust

     30   

ARTICLE V

       30   

SECTION 5.1

 

Number of Trustees; Appointment of Co-Trustee

     30   

SECTION 5.2

 

Delaware Trustee

     31   

SECTION 5.3

 

Property Trustee; Eligibility

     32   

SECTION 5.4

 

Certain Qualifications of Administrative Trustees and Delaware Trustee Generally

     33   

SECTION 5.5

 

Administrative Trustees

     33   

SECTION 5.6

 

Appointment, Removal and Resignation of Trustees

     33   

SECTION 5.7

 

Vacancies among Trustees

     35   

SECTION 5.8

 

Effect of Vacancies

     36   

SECTION 5.9

 

Meetings

     36   

SECTION 5.10

 

Delegation of Power

     36   

SECTION 5.11

 

Merger, Conversion, Consolidation or Succession to Business

     37   

ARTICLE VI

       37   

SECTION 6.1

 

Distributions

     37   

SECTION 6.2

 

Redemption

     37   

ARTICLE VII

       38   

SECTION 7.1

 

General Provisions Regarding Securities

     38   

SECTION 7.2

 

Execution and Authentication

     38   

SECTION 7.3

 

Form and Dating

     39   

SECTION 7.4

 

Registrar and Paying Agent

     40   

SECTION 7.5

 

Paying Agent to Hold Money in Trust

     41   

SECTION 7.6

 

Replacement Securities

     41   

SECTION 7.7

 

Outstanding Preferred Securities

     41   

SECTION 7.8

 

Preferred Securities in Treasury

     42   

SECTION 7.9

 

Temporary Securities

     42   

SECTION 7.10

 

Cancellation

     43   

SECTION 7.11

 

CUSIP Numbers

     43   

ARTICLE VIII

     43   

SECTION 8.1

 

Dissolution of Trust

     43   

ARTICLE IX

       45   

SECTION 9.1

 

Transfer of Securities

     45   

 

2



--------------------------------------------------------------------------------

SECTION 9.2

  Transfer Procedures and Restrictions      45   

SECTION 9.3

 

Book-Entry Interests

     48   

SECTION 9.4

 

Notices to Clearing Agency

     49   

SECTION 9.5

 

Appointment of Successor Clearing Agency

     49   

ARTICLE X

       50   

SECTION 10.1

 

Liability

     50   

SECTION 10.2

 

Exculpation

     50   

SECTION 10.3

 

Fiduciary Duty

     50   

SECTION 10.4

 

Indemnification

     51   

SECTION 10.5

 

Outside Businesses

     54   

ARTICLE XI

       55   

SECTION 11.1

 

Fiscal Year

     55   

SECTION 11.2

 

Certain Accounting Matters

     55   

SECTION 11.3

 

Banking

     56   

SECTION 11.4

 

Withholding

     56   

ARTICLE XII

     56   

SECTION 12.1

 

Amendments

     56   

SECTION 12.2

 

Meetings of the Holders; Action by Written Consent

     59   

ARTICLE XIII

     60   

SECTION 13.1

 

Representations and Warranties of Property Trustee

     60   

SECTION 13.2

 

Representations and Warranties of Delaware Trustee

     61   

ARTICLE XIV

     62   

SECTION 14.1

 

Notices

     62   

SECTION 14.2

 

Governing Law

     63   

SECTION 14.3

 

Intention of the Parties

     64   

SECTION 14.4

 

Headings

     64   

SECTION 14.5

 

Successors and Assigns

     64   

SECTION 14.6

 

Partial Enforceability

     64   

SECTION 14.7

 

Counterparts

     65   

ANNEX I

     I-1   

EXHIBIT A-1

     A-1   

EXHIBIT A-2

     B-1   

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DECLARATION OF TRUST

OF VNB CAPITAL TRUST I

Dated as of November 7, 2001

AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as
of November 7, 2001, by and among the Trustees (as defined herein), the Sponsor
(as defined herein) and the Holders (as defined herein), from time to time, of
undivided beneficial interests in the assets of the Trust to be issued pursuant
to this Declaration;

WHEREAS, the Delaware Trustee (as defined herein) and the Sponsor established
VNB Capital Trust I (the “Trust”), a trust created under the Delaware Business
Trust Act pursuant to a Declaration of Trust dated as of October 4, 2001 (the
“Original Declaration”), and a Certificate of Trust filed with the Secretary of
State of the State of Delaware on October 12, 2001, for the sole purpose of
issuing and selling certain securities representing undivided beneficial
interests in the assets of the Trust, investing the proceeds thereof in certain
Debentures of the Sponsor (each as hereinafter defined), and engaging in only
those activities necessary, advisable or incidental thereto; and

WHEREAS, all of the Trustees and the Sponsor, by this Declaration, amend and
restate each and every term and provision of the Original Declaration;

WHEREAS, all of the Trustees and the Sponsor, by this Declaration, ratify the
actions of each Trustee taken prior to the date hereof;

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a business trust under the Business Trust Act and that this Declaration
constitute the governing instrument of such business trust, the Trustees declare
that all assets contributed to the Trust will be held in trust for the benefit
of the holders, from time to time, of the securities representing undivided
beneficial interests in the assets of the Trust issued hereunder, subject to the
provisions of this Declaration and, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties, intending to be legally bound hereby, agree
as follows:

ARTICLE I

INTERPRETATION AND DEFINITIONS

Unless the context otherwise requires:

(a) capitalized terms used in this Declaration but not defined in the preamble
above or elsewhere herein have the respective meanings assigned to them in this
Article I;

 

1



--------------------------------------------------------------------------------

(b) a term defined anywhere in this Declaration has the same meaning throughout;

(c) all references to “the Declaration” or “this Declaration” are to this
Declaration and each Annex and Exhibit hereto, as modified, supplemented or
amended from time to time;

(d) all references in this Declaration to Articles and Sections and Annexes and
Exhibits are to Articles and Sections of and Annexes and Exhibits to this
Declaration unless otherwise specified;

(e) a term defined in the Trust Indenture Act has the same meaning when used in
this Declaration unless otherwise defined in this Declaration or unless the
context otherwise requires;

(f) a term defined in the Indenture (as defined herein) has the same meaning
when used in this Declaration unless otherwise defined in this Declaration or
the context otherwise requires; and

(g) a reference to the singular includes the plural and vice versa.

“Administrative Trustee” has the meaning set forth in Section 5.1.

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

“Agent” means any Paying Agent, Registrar or Exchange Agent.

“Authorized Officer” of a Person means any other Person that is authorized to
legally bind such former Person.

“Book-Entry Interest” means a beneficial interest in the Global Preferred
Security registered in the name of a Clearing Agency or its nominee, ownership
and transfers of which shall be maintained and made through book entries by a
Clearing Agency as described in Section 9.3.

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions in Wilmington, Delaware, Wayne, New Jersey or New York, New
York, are authorized or required by law or executive order to remain closed.

 

2



--------------------------------------------------------------------------------

“Business Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq., as it may be amended from time to time, or any successor
legislation.

“Clearing Agency” means an organization registered as a “Clearing Agency”
pursuant to Section 17A of the Exchange Act that is acting as depositary for the
Preferred Securities and in whose name or in the name of a nominee of that
organization shall be registered a global certificate and which shall undertake
to effect book entry transfers and pledges of the Preferred Securities.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Clearing Agency
effects book entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means the “Closing Date” as defined in the Underwriting
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

“Commission” means the United States Securities and Exchange Commission as from
time to time constituted, or if at any time after the execution of this
Declaration such Commission is not existing and performing the duties now
assigned to it under applicable federal securities laws, then the body
performing such duties at such time.

“Common Securities” has the meaning specified in Section 7.1(a).

“Common Security Certificate” means a certificate evidencing ownership of Common
Securities, substantially in the form attached as Exhibit A-2.

“Common Securities Guarantee” means the Common Securities Guarantee Agreement,
dated as of the Closing Date, entered into by Valley National Bancorp, with
respect to the Common Securities.

“Common Securities Subscription Agreement(s)” means the Common Securities
Subscription Agreement(s), dated as of the Closing Date or the Date of Delivery,
as the case may be, between the Trust and Valley National Bancorp relating to
the Common Securities.

“Company Indemnified Person” means (a) any Administrative Trustee; (b) any
Affiliate of any Administrative Trustee; (c) any officers, directors,
shareholders, members, partners, employees, representatives or agents of any
Administrative Trustee; or (d) any officer, employee or agent of the Trust or
its Affiliates.

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” means the office of the Property Trustee at which the
corporate trust business of the Property Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Declaration is located 5 Penn Plaza, 13th Floor, New York, New York 10001.

“Covered Person” means: (a) any officer, director, shareholder, partner, member,
representative, employee or agent of (i) the Trust or (ii) the Trust’s
Affiliates; and (b) any Holder of Securities.

“Date of Delivery” means the “Date of Delivery” as defined in the Underwriting
Agreement.

“Debenture Subscription Agreement(s)” means the Debenture Subscription
Agreement(s), dated as of the Closing Date, or the Date of Delivery, as the case
may be, between the Sponsor and the Trust in respect of the Debentures.

“Debenture Trustee” means The Bank of New York, a New York banking corporation,
not in its individual capacity but solely as trustee under the Indenture until a
successor is appointed thereunder, and thereafter means such successor trustee.

“Debentures” means the 7 3/4% Junior Subordinated Deferrable Interest Debentures
due Debenture 15, 2031 of the Sponsor issued pursuant to the Indenture.

“Default” means an event, act or condition that with notice or lapse of time, or
both, would constitute an Event of Default.

“Definitive Preferred Securities” has the meaning set forth in Section 7.

“Delaware Trustee” has the meaning set forth in Section 5.1.

“Direct Action” has the meaning set forth in Section 3.8(e).

“Distribution” means a distribution payable to Holders in accordance with
Section 6.1.

“DTC” means The Depository Trust Company, the initial Clearing Agency.

“Event of Default” with respect to the Securities means an Event of Default (as
defined in the Indenture) that has occurred and is continuing with respect to
the Debentures.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

 

4



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fiduciary Indemnified Person” has the meaning set forth in Section 10.4(b).

“Fiscal Year” has the meaning set forth in Section 11.1.

“Global Preferred Security” has the meaning set forth in Section 7.3.

“Holder” means a Person in whose name a Security or Successor Security is
registered on the register maintained by or on behalf of the Registrar, such
Person being a beneficial owner of the Trust within the meaning of the Business
Trust Act.

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Sponsor and the Debenture Trustee, as amended from time to time.

“Initial Optional Redemption Date” has the meaning set forth in Section 4(b) of
Annex I hereto.

“Investment Company” means an investment company as defined in the Investment
Company Act.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

“Investment Company Event” has the meaning set forth in Section 4(c) of Annex I
hereto.

“Legal Action” has the meaning set forth in Section 3.6(g).

“Like Amount” has the meaning set forth in Section 3 of Annex I hereto.

“List of Holders” has the meaning set forth in Section 2.2(a).

“Majority in Liquidation Amount” means, with respect to the Trust Securities,
except as provided in the terms of the Preferred Securities or by the Trust
Indenture Act, Holders of outstanding Trust Securities voting together as a
single class or, as the context may require, Holders of outstanding Preferred
Securities or Holders of outstanding Common Securities voting separately as a
class, excluding the Trust and the Sponsor and any Affiliate thereof, who are
the

 

5



--------------------------------------------------------------------------------

record owners of more than 50% of the aggregate liquidation amount (including
the amount that would be paid on redemption, liquidation or otherwise, plus
accumulated and unpaid Distributions to but excluding the date upon which the
voting percentages are determined) of all outstanding Securities of the relevant
class.

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person. Any Officers’ Certificate delivered by
the Trust shall be signed by at least one Administrative Trustee. Any Officers’
Certificate delivered with respect to compliance with a condition or covenant
provided for in this Declaration shall include:

(a) a statement that each officer signing the Certificate has read the covenants
or conditions and the definitions relating thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Certificate;

(c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

(d) a statement as to whether or not, in the opinion of each such officer, such
condition or covenant has been complied with.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of the Sponsor, and who shall be acceptable to the Property Trustee.

“Participants” has the meaning specified in Section 7.3.

“Paying Agent” has the meaning specified in Section 7.4.

“Payment Amount” has the meaning specified in Section 6.1.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

“Preferred Securities” means the Trust Originated Preferred SecuritiesSM
(“TOPrSSM”) specified in Section 7.1(a).

“Preferred Securities Guarantee” means the Preferred Securities Guarantee
Agreement, dated as of the Closing Date, by Valley National Bancorp in respect
of the Preferred Securities.

 

6



--------------------------------------------------------------------------------

“Preferred Security Beneficial Owner” means, with respect to a Book-Entry
Interest, a Person who is the beneficial owner of such Book-Entry Interest, as
reflected on the books of the Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of such Clearing Agency).

“Preferred Security Certificate” has the meaning set forth in Section 9.3.

“Property Trustee” has the meaning set forth in Section 5.3(a).

“Property Trustee Account” has the meaning set forth in Section 3.8(c)(i).

“Prospectus” means the prospectus included as part of the Registration
Statement.

“Quorum” means a majority of the Administrative Trustees or, if there are only
two Administrative Trustees, both of them.

“Redemption Price” has the meaning set forth in Section 4(a) of Annex I hereto.

“Registrar” has the meaning set forth in Section 7.4.

“Registration Statement” means the Registration Statement on Form S-3 used to
register the Preferred Securities.

“Regulatory Capital Event” has the meaning set forth in Section 4(c) of Annex I
hereto.

“Related Party” means, with respect to the Sponsor, any direct or indirect
wholly owned subsidiary of the Sponsor or any other Person that owns, directly
or indirectly, 100% of the outstanding voting securities of the Sponsor.

“Responsible Officer” means any officer within the Corporate Trust Office of the
Property Trustee with direct responsibility for the administration of this
Declaration and also means, with respect to a particular corporate trust matter,
any other officer of the Property Trustee to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act, or any successor
rule or regulation.

“Securities” or “Trust Securities” means the Common Securities and the Preferred
Securities.

 

7



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

“Securities Guarantees” means the Common Securities Guarantee and the Preferred
Securities Guarantee.

“Special Event” has the meaning set forth in Section 4(c) of Annex I hereto.

“Special Event Redemption Price” has the meaning set forth in Section 4(c) of
Annex I hereto.

“Sponsor” means Valley National Bancorp, a New Jersey corporation, or any
successor entity resulting from any merger, consolidation, amalgamation or other
business combination, in its capacity as sponsor of the Trust.

“Successor Delaware Trustee” has the meaning set forth in Section 5.6(b)(ii).

“Successor Entity” has the meaning set forth in Section 3.15(b)(i).

“Successor Property Trustee” has the meaning set forth in Section 3.8(f)(ii).

“Successor Securities” has the meaning set forth in Section 3.15(b)(i).

“Super Majority” has the meaning set forth in Section 2.6(a)(ii).

“Tax Event” has the meaning set forth in Section 4(c) of Annex I hereto.

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury
Department, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, or any successor legislation.

“Trust Property” means (a) the Debentures, (b) any cash on deposit in or owing
to the Property Trustee Account and (c) all proceeds and rights in respect of
the foregoing and any other property and assets for the time being held or
deemed to be held by the Property Trustee pursuant to this Declaration.

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue as a trustee of the Trust in
accordance with the

 

8



--------------------------------------------------------------------------------

terms hereof, and all other Persons who may from time to time be duly appointed,
qualified and serving as Trustees in accordance with the provisions hereof, and
references herein to a Trustee or the Trustees shall refer to such Person or
Persons solely in their capacity as trustees hereunder.

“Underwriting Agreement” means the purchase agreement relating to the Preferred
Securities, dated as of October 31, 2001, by and among the Trust, the Sponsor
and the underwriters named therein.

“10% in Liquidation Amount” means, with respect to the Trust Securities, except
as provided in the terms of the Preferred Securities or by the Trust Indenture
Act, Holders of outstanding Trust Securities voting together as a single class
or, as the context may require, Holders of outstanding Preferred Securities or
Holders of outstanding Common Securities voting separately as a class, excluding
the Trust and the Sponsor and any Affiliate thereof, who are the record owners
of 10% or more of the aggregate liquidation amount (including the amount that
would be paid on redemption, liquidation or otherwise, plus accumulated and
unpaid Distributions to the date upon which the voting percentages are
determined) of all outstanding Securities of the relevant class.

ARTICLE II

TRUST INDENTURE ACT

SECTION 2.1 Trust Indenture Act; Application.

(a) This Declaration is subject to the provisions of the Trust Indenture Act
that are required to be part of this Declaration in order for this Declaration
to be qualified under the Trust Indenture Act and shall, to the extent
applicable, be governed by such provisions.

(b) The Property Trustee shall be the only Trustee which is a trustee for the
purposes of the Trust Indenture Act.

(c) If and to the extent that any provision of this Declaration limits,
qualifies or conflicts with the duties imposed by §§ 310 to 317, inclusive, of
the Trust Indenture Act, such imposed duties shall control.

(d) The application of the Trust Indenture Act to this Declaration shall not
affect the Trust’s classification as a grantor trust for United States federal
income tax purposes and shall not affect the nature of the Securities as equity
securities representing undivided beneficial interests in the assets of the
Trust.

 

9



--------------------------------------------------------------------------------

SECTION 2.2 Lists of Holders of Securities.

(a) Each of the Sponsor and the Administrative Trustees on behalf of the Trust
shall provide the Property Trustee, unless the Property Trustee is Registrar for
the Securities, (i) within 14 days after each record date for payment of
Distributions, a list, in such form as the Property Trustee may reasonably
require, of the names and addresses of the Holders (“List of Holders”) as of
such record date, provided that, neither the Sponsor nor the Administrative
Trustees on behalf of the Trust shall be obligated to provide such List of
Holders at any time that the List of Holders does not differ from the most
recent List of Holders given to the Property Trustee by the Sponsor and the
Administrative Trustees on behalf of the Trust, and (ii) at any other time,
within 30 days of receipt by the Trust of a written request for a List of
Holders as of a date no more than 14 days before such List of Holders is given
to the Property Trustee. The Property Trustee shall preserve, in as current a
form as is reasonably practicable, all information contained in Lists of Holders
given to it or which it receives in the capacity as Paying Agent (if acting in
such capacity), provided that the Property Trustee may destroy any List of
Holders previously given to it on receipt of a new List of Holders.

(b) The Property Trustee shall comply with its obligations under §§ 311(a),
311(b) and 312(b) of the Trust Indenture Act.

SECTION 2.3 Reports by the Property Trustee.

(a) By June 14 of each year, commencing June 14, 2002, the Property Trustee
shall provide to the Holders of the Preferred Securities such reports, dated as
of May 15 of each year, as are required by § 313 of the Trust Indenture Act, if
any, in the form and in the manner provided by § 313 of the Trust Indenture Act.
The Property Trustee shall also comply with the requirements of § 313(d) of the
Trust Indenture Act.

(b) A copy of each report shall, at the time of transmission to the Holders be
filed by the Property Trustee with each national securities exchange national
market or other organization upon which the Preferred Securities are listed, and
also with the Commission and the Sponsor. The Sponsor and/or the Trust shall
promptly notify the Property Trustee when the Preferred Securities are listed on
any national securities exchange, national market or other organizations and/or
delisting thereof.

SECTION 2.4 Periodic Reports to Property Trustee.

Each of the Sponsor and the Administrative Trustees on behalf of the Trust shall
provide to the Property Trustee and the Commission such documents, reports and
information as are required by § 314 (if any) of the Trust Indenture Act and
shall provide to the Property Trustee the compliance certificate required by
§ 314 of the Trust Indenture Act in the form, in the manner and at the times
required by § 314 of the Trust Indenture Act.

 

10



--------------------------------------------------------------------------------

SECTION 2.5 Evidence of Compliance with Conditions Precedent.

Each of the Sponsor and the Administrative Trustees on behalf of the Trust shall
provide to the Property Trustee such evidence of compliance with any conditions
precedent provided for in this Declaration that relate to any of the matters set
forth in § 314(c) of the Trust Indenture Act. Any certificate or opinion
required to be given by an officer pursuant to § 314(c)(1) of the Trust
Indenture Act may be given in the form of an Officers’ Certificate.

SECTION 2.6 Events of Default; Waiver.

(a) The Holders of a Majority in Liquidation Amount of Preferred Securities may,
by vote, on behalf of the Holders of all of the Preferred Securities, waive any
past Event of Default in respect of the Preferred Securities and its
consequences, provided that, if the underlying Event of Default under the
Indenture:

(i) is not waivable under the Indenture, the Event of Default under the
Declaration shall also not be waivable; or

(ii) requires the consent or vote of greater than a majority in aggregate
principal amount of the holders of the Debentures (a “Super Majority”) to be
waived under the Indenture, the Event of Default under the Declaration may only
be waived by the vote of the Holders of at least the proportion in aggregate
liquidation amount of the Preferred Securities that the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding.

The foregoing provisions of this Section 2.6(a) shall be in lieu of
§ 316(a)(1)(B) of the Trust Indenture Act and such § 316(a)(1)(B) of the Trust
Indenture Act is hereby expressly excluded from this Declaration and the
Securities, as permitted by the Trust Indenture Act. Upon such waiver, any such
Default shall cease to exist, and any Event of Default with respect to the
Preferred Securities arising therefrom shall be deemed to have been cured, for
every purpose of this Declaration, but no such waiver shall extend to any
subsequent or other Default or an Event of Default with respect to the Preferred
Securities or impair any right consequent thereon. Any waiver by the Holders of
the Preferred Securities of an Event of Default with respect to the Preferred
Securities shall also be deemed to constitute a waiver by the Holders of the
Common Securities of any such Event of Default with respect to the Common
Securities for all purposes of this Declaration without any further act, vote,
or consent of the Holders of the Common Securities.

 

11



--------------------------------------------------------------------------------

(b) The Holders of a Majority in Liquidation Amount of the Common Securities
may, by vote, on behalf of the Holders of all of the Common Securities, waive
any past Event of Default with respect to the Common Securities and its
consequences, provided, that, if the underlying Event of Default under the
Indenture:

(i) is not waivable under the Indenture, except where the Holders of the Common
Securities are deemed to have waived such Event of Default under the Declaration
as provided below in this Section 2.6(b), the Event of Default under the
Declaration shall also not be waivable; or

(ii) requires the consent or vote of a Super Majority to be waived, except where
the Holders of the Common Securities are deemed to have waived such Event of
Default under the Declaration as provided below in this Section 2.6(b), the
Event of Default under the Declaration may only be waived by the vote of the
Holders of at least the proportion in aggregate liquidation amount of the Common
Securities that the relevant Super Majority represents of the aggregate
principal amount of the Debentures outstanding;

provided, further, each Holder of Common Securities will be deemed to have
waived any such Event of Default and all Events of Default with respect to the
Common Securities and their consequences if all Events of Default with respect
to the Preferred Securities have been cured, waived or otherwise eliminated, and
until such Events of Default have been so cured, waived or otherwise eliminated,
the Property Trustee will be deemed to be acting solely on behalf of the Holders
of the Preferred Securities and only the Holders of the Preferred Securities
will have the right to direct the Property Trustee in accordance with the terms
of the Securities. The foregoing provisions of this Section 2.6(b) shall be in
lieu of §§ 316(a)(1)(A) and 316(a)(1)(B) of the Trust Indenture Act and such
§§ 316(a)(1)(A) and 316(a)(1)(B) of the Trust Indenture Act are hereby expressly
excluded from this Declaration and the Securities, as permitted by the Trust
Indenture Act. Subject to the foregoing provisions of this Section 2.6(b), upon
such waiver, any such Default shall cease to exist and any Event of Default with
respect to the Common Securities arising therefrom shall be deemed to have been
cured for every purpose of this Declaration, but no such waiver shall extend to
any subsequent or other Default or Event of Default with respect to the Common
Securities or impair any right consequent thereon.

(c) A waiver of an Event of Default under the Indenture by the Property Trustee,
at the direction of the Holders of the Preferred Securities, constitutes a
waiver of the corresponding Event of Default under this Declaration. The
foregoing provisions of this Section 2.6(c) shall be in lieu of § 316(a)(1)(B)
of the Trust Indenture Act and such § 316(a)(1)(B) of the Trust Indenture Act is
hereby expressly excluded from this Declaration and the Securities, as permitted
by the Trust Indenture Act.

SECTION 2.7 Default; Notice.

(a) The Property Trustee shall, within 90 days after a Responsible Officer has
actual knowledge of the occurrence of a Default with respect to the Securities,
transmit by mail, first class postage prepaid, to the Holders, notices of all
such Defaults, unless such Defaults have

 

12



--------------------------------------------------------------------------------

been cured before the giving of such notice or previously waived; provided,
however, that except in the case of a Default arising from the nonpayment of
principal of or interest (including Compounded Interest and Additional Sums (as
such terms are defined in the Indenture), if any), on any of the Debentures, the
Property Trustee shall be protected in withholding such notice if and so long as
a Responsible Officer in good faith determines that the withholding of such
notice is in the interests of the Holders.

(b) The Property Trustee shall not be deemed to have knowledge of any Default or
Event of Default except:

(i) a Default or Event of Default under Sections 5.1(a) (other than the payment
or nonpayment of Compounded Interest and Additional Sums) and 5.1(b) of the
Indenture; or

(ii) any Default or Event of Default as to which the Property Trustee shall have
received written notice or of which a Responsible Officer charged with the
administration of the Declaration shall have actual knowledge.

(c) Within ten Business Days after a Responsible Officer has actual knowledge of
the occurrence of any Event of Default, the Property Trustee shall transmit
notice of such Event of Default to the Holders of the Preferred Securities, by
mail, first class postage prepaid, the Administrative Trustees and the Sponsor,
unless such Event of Default shall have been cured or waived. The Sponsor and
the Administrative Trustees shall file annually with the Property Trustee a
certification as to whether or not they are in compliance with all the
conditions and covenants applicable to them under this Declaration.

ARTICLE III

ORGANIZATION

SECTION 3.1 Name.

The Trust is named VNB Capital Trust I as such name may be modified from time to
time by the Administrative Trustees following written notice to the Delaware
Trustee, the Property Trustee and the Holders. The Trust’s activities may be
conducted under the name of the Trust or any other name deemed advisable by the
Administrative Trustees.

SECTION 3.2 Office

The address of the principal office of the Trust is c/o Valley National Bancorp,
1455 Valley Road, Wayne, New Jersey 07470. On ten Business Days’ prior written
notice to the Delaware Trustee, the Property Trustee and the Holders of
Securities, the Administrative Trustees may designate another principal office.

 

13



--------------------------------------------------------------------------------

SECTION 3.3 Purpose.

The exclusive purposes and functions of the Trust are (a) to issue and sell the
Securities, (b) use the proceeds from the sale of the Securities to acquire the
Debentures, and (c) except as otherwise limited herein, to engage in only those
other activities necessary, advisable or incidental thereto, including without
limitation, those activities specified in Sections 3.6, 3.8, 3.9, 3.10, 3.11
and/or 3.12. The Trust shall not borrow money, issue debt or reinvest proceeds
derived from investments, mortgage or pledge any of its assets, or otherwise
undertake (or permit to be undertaken) any activity that would cause the Trust
not to be classified for United States federal income tax purposes as a grantor
trust.

By the acceptance of this Trust, the Trustees, the Sponsor, the Holders of the
Preferred Securities and Common Securities and the Preferred Securities
Beneficial Owners will agree to treat the Trust as a grantor trust for United
States federal income tax purposes and not to take any position which is
contrary to such classification.

SECTION 3.4 Authority.

Subject to the limitations provided in this Declaration and to the specific
duties of the Property Trustee, the Administrative Trustees shall have exclusive
and complete authority to carry out the purposes of the Trust. An action taken
by one or more of the Administrative Trustees in accordance with their powers
shall constitute the act of and serve to bind the Trust and an action taken by
the Property Trustee on behalf of the Trust in accordance with its powers shall
constitute the act of and serve to bind the Trust. In dealing with the Trustees
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of the Trustees to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of the Trustees as set
forth in this Declaration.

SECTION 3.5 Title to Property of the Trust.

Except as provided in Section 3.8 with respect to the Debentures and the
Property Trustee Account or as otherwise provided in this Declaration, legal
title to all assets of the Trust shall be vested in the Trust. The Holders shall
not have legal title to any part of the assets of the Trust, but shall have an
undivided beneficial interest in the assets of the Trust.

SECTION 3.6 Powers and Duties of the Administrative Trustees.

The Administrative Trustees acting individually or together shall have the
exclusive right, power, duty and authority, and are hereby authorized and
directed, to cause the Trust to engage in the following activities:

(a) to execute, enter into and deliver and perform the Common Securities
Subscription Agreement(s) and to execute, deliver, issue and sell the Securities
in accordance with this Declaration; provided, however, that except as
contemplated in Section 7.1(a), (i) the Trust may issue no more than one series
of Preferred Securities and no more than one series of Common Securities,
(ii) there shall be no interests in the Trust other than the Securities, and
(iii) the issuance of Securities shall be limited to a simultaneous issuance of
both Preferred Securities and Common Securities on the Closing Date;

 

14



--------------------------------------------------------------------------------

(b) in connection with the issue and sale of the Preferred Securities, at the
direction of the Sponsor, to:

(i) execute and file with the Commission, the Registration Statement, including
the Prospectus, and any amendments thereto prepared by the Sponsor, in relation
to the offering and sale of Preferred Securities;

(ii) execute and file any documents prepared by the Sponsor, or take any acts as
determined by the Sponsor to be necessary in order to qualify or register all or
part of the Preferred Securities under the federal securities laws or the
securities laws of any State in which the Sponsor has determined to qualify or
register such Preferred Securities for sale;

(iii) execute and file any document, prepared by the Sponsor, to permit the
Preferred Securities to trade or be quoted or listed in or on the New York Stock
Exchange or any other securities exchange, quotation system or the Nasdaq
National Market;

(iv) execute, enter into and deliver any letters, documents or instruments with
DTC and other Clearing Agencies relating to the Preferred Securities; and

(v) if required, execute and file with the Commission a registration statement
on Form 8-A, including any amendments thereto, prepared by the Sponsor, relating
to the registration of the Preferred Securities under Section 12(b) or 12(g) of
the Exchange Act, as the case may be.

(c) to execute, enter into, deliver and perform its obligations under the
Debenture Subscription Agreement(s) and to acquire the Debentures with the
proceeds from the issuance of the Preferred Securities and the Common
Securities; provided, however, that the Administrative Trustees shall cause
legal title to the Debentures to be held of record in the name of the Property
Trustee for the benefit of the Holders;

(d) to give the Sponsor and the Property Trustee prompt written notice of the
occurrence of a Special Event;

(e) to establish a record date with respect to all actions to be taken hereunder
that require a record date to be established, including and with respect to, for
the

 

15



--------------------------------------------------------------------------------

purposes of § 316(c) of the Trust Indenture Act, Distributions, voting rights,
redemptions and exchanges, and to issue relevant notices to the Holders with
respect to such actions and applicable record dates;

(f) to take all actions and perform such duties as may be required of the
Administrative Trustees pursuant to the terms of the Securities;

(g) to the fullest extent permitted by law, to bring or defend, pay, collect,
compromise, arbitrate, resort to legal action, or otherwise adjust claims or
demands of or against the Trust (“Legal Action”), unless pursuant to
Section 3.8(e), the Property Trustee has the exclusive power to bring such Legal
Action;

(h) to employ or otherwise engage employees, agents (who may be designated as
officers with titles), managers, contractors, advisors, and consultants and pay
reasonable compensation for such services, provided that such person is a United
States person as defined in Section 7701(a)(30) of the Code;

(i) to cause the Trust to comply with the Trust’s obligations under the Trust
Indenture Act;

(j) to give the certificate required by § 314(a)(4) of the Trust Indenture Act
to the Property Trustee, which certificate may be executed by any Administrative
Trustee;

(k) to incur expenses that are necessary or incidental to carry out any of the
purposes of the Trust;

(l) to act as, or appoint another Person to act as, Registrar for the Securities
or to appoint a Paying Agent for the Securities as provided in Section 7.4
except for such time as such power to appoint a Paying Agent is vested in the
Property Trustee;

(m) to give prompt written notice to the Property Trustee and to the Holders of
any notice received from the Sponsor of its election to defer payments of
interest on the Debentures by extending the interest payment period under the
Indenture;

(n) to take all action that may be necessary or appropriate for the preservation
and the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory business trust under the laws of the State of Delaware
and of each other jurisdiction in which such existence is necessary to protect
the limited liability of the Holders or to enable the Trust to effect the
purposes for which the Trust was created;

(o) to take any action, not inconsistent with this Declaration or with
applicable law, that the Administrative Trustees determine in their discretion
to be necessary or desirable in carrying out the activities of the Trust as set
out in this Section 3.6, including, but not limited to:

(i) causing the Trust not to be deemed to be an Investment Company required to
be registered under the Investment Company Act;

 

16



--------------------------------------------------------------------------------

(ii) causing the Trust to continue to be classified for United States federal
income tax purposes as a grantor trust; and

(iii) cooperating with the Sponsor to ensure that the Debentures will be treated
as indebtedness of the Sponsor for United States federal income tax purposes;

(p) to take all action necessary to cause the effectiveness of the Registration
Statement under the Securities Act and the qualification of the Indenture under
the Trust Indenture Act;

(q) to take all action necessary to cause all applicable tax returns and tax
information reports that are required to be filed with respect to the Trust to
be duly prepared and filed by the Administrative Trustees, on behalf of the
Trust;

(r) to the extent provided in this Declaration and at the direction of the
Sponsor, to take all action necessary to dissolve and liquidate the Trust and to
prepare, execute and file a certificate of cancellation with the Secretary of
State of the State of Delaware;

(s) to execute, deliver and perform its obligations under the Common Securities
Subscription Agreement(s), and

(t) to execute and deliver all documents, agreements, certificates and
instruments, exercise all rights and powers, perform all duties and do all
things for and on behalf of the Trust in all matters necessary, advisable or
incidental to the foregoing or the transactions contemplated thereby.

The Administrative Trustees must exercise the powers set forth in this
Section 3.6 in a manner that is consistent with the purposes and functions of
the Trust set out in Section 3.3, and the Administrative Trustees shall not take
any action that is inconsistent with the purposes and functions of the Trust set
forth in Section 3.3.

Subject to this Section 3.6, the Administrative Trustees shall have none of the
powers or the authority of the Property Trustee set forth in Section 3.8.

Any expenses incurred by the Administrative Trustees pursuant to this
Section 3.6 shall be reimbursed by the Sponsor.

 

17



--------------------------------------------------------------------------------

SECTION 3.7 Prohibition of Actions by the Trust and the Trustees.

The Trust shall not, and the Trustees (including the Property Trustee, the
Delaware Trustee and the Administrative Trustees) shall cause the Trust not to,
engage in any activity other than as required or authorized by this Declaration.
Notwithstanding any provision in this Declaration to the contrary, the Trust
shall not:

(i) invest any proceeds received by the Trust from holding the Debentures, but
shall distribute all such proceeds to Holders pursuant to the terms of this
Declaration and of the Securities;

(ii) acquire any assets other than as expressly provided herein;

(iii) possess Trust Property for other than a Trust purpose or execute any
mortgage in respect of, or pledge, any Trust Property;

(iv) make any loans or incur any indebtedness other than loans represented by
the Debentures;

(v) possess any power or otherwise act in such a way as to vary the Trust
Property or the terms of the Securities in any way whatsoever (except to the
extent expressly authorized in this Declaration or by the terms of the
Securities);

(vi) issue any securities or other evidences of beneficial ownership of, or
beneficial interest in, the Trust other than the Securities;

(vii) other than as provided in this Declaration or Annex I hereto, (A) direct
the time, method and place of conducting any proceeding with respect to any
remedy available to the Debenture Trustee, or exercising any trust or power
conferred upon the Debenture Trustee with respect to the Debentures, (B) waive
any past default that is waivable under the Indenture, or (C) exercise any right
to rescind or annul any declaration that the principal of all the Debentures
shall be due and payable;

(viii) consent to any amendment, modification or termination of the Indenture or
the Debentures where such consent shall be required unless the Trust shall have
received an opinion of independent tax counsel experienced in such matters to
the effect that such amendment, modification or termination will not cause more
than an insubstantial risk that the Trust will not be classified as a grantor
trust for United States federal income tax purposes; or

(ix) take any action inconsistent with the status of the Trust as a grantor
trust for United States federal income tax purposes.

 

18



--------------------------------------------------------------------------------

SECTION 3.8 Powers and Duties of the Property Trustee.

(a) The legal title to the Debentures shall be owned by and held of record in
the name of the Property Trustee in trust for the benefit of the Trust and the
Holders. The right, title and interest of the Property Trustee to the Debentures
shall vest automatically in each Person who may hereafter be appointed as
Property Trustee in accordance with Section 5.6. Such vesting and cessation of
title shall be effective whether or not conveyancing documents with regard to
the Debentures have been executed and delivered.

(b) The Property Trustee shall not transfer its right, title and interest in the
Debentures to the Administrative Trustees or to the Delaware Trustee (if the
Property Trustee does not also act as Delaware Trustee).

(c) The Property Trustee shall:

(i) establish and maintain a segregated non-interest bearing trust account (the
“Property Trustee Account”) in the name of and under the exclusive control of
the Property Trustee on behalf of the Holders and, upon the receipt of payments
of funds made in respect of the Debentures held by the Property Trustee, deposit
such funds into the Property Trustee Account and make payments or cause the
Paying Agent to make payments to the Holders from the Property Trustee Account
in accordance with Section 6.1; funds in the Property Trustee Account shall be
held uninvested until disbursed in accordance with this Declaration; and the
Property Trustee Account shall be an account that is maintained with a banking
institution the rating on whose long-term unsecured indebtedness by a
“nationally recognized statistical rating organization,” as that term is defined
for purposes of Rule 436(g)(2) under the Securities Act, is at least equal to
the rating assigned to the Preferred Securities, unless the Preferred Securities
are not rated, in which case the banking institution’s long-term unsecured
indebtedness shall be rated at least investment grade by a “nationally
recognized statistical rating organization;”

(ii) engage in such ministerial activities as shall be necessary or appropriate
to effect the redemption of the Securities to the extent the Debentures are
redeemed or mature; and

(iii) upon written notice of distribution issued by the Administrative Trustees
in accordance with the terms of the Securities, engage in such ministerial
activities as shall be necessary or appropriate to effect the distribution of
the Debentures to Holders upon the occurrence of certain events.

(d) The Property Trustee shall take all actions and perform such duties as may
be specifically required of the Property Trustee pursuant to the terms of this
Declaration and the Securities.

 

19



--------------------------------------------------------------------------------

(e) Subject to Section 3.9(a), the Property Trustee shall take any Legal Action
which arises out of or in connection with an Event of Default of which a
Responsible Officer has actual knowledge or the Property Trustee’s duties and
obligations under this Declaration or the Trust Indenture Act. If the Property
Trustee fails to enforce its rights under the Debentures after a Holder of
Securities has made a written request, such Holder of Securities may, to the
extent permitted by applicable law, institute a legal proceeding directly
against the Sponsor to enforce the Property Trustee’s rights under the Indenture
without first instituting any legal proceeding against the Property Trustee or
any other Person. If an Event of Default has occurred and is continuing and such
event is attributable to the failure of the Sponsor to pay the principal of or
interest (including Compounded Interest and Additional Sums, if any) on the
Debentures on the date such principal or interest (including Compounded Interest
and Additional Sums, if any) is otherwise payable (or in the case of redemption,
on the redemption date), then a Holder of Preferred Securities may directly
institute a proceeding against the Sponsor for enforcement of payment to such
Holder of the principal of or interest (including Compounded Interest and
Additional Sums, if any) on the Debentures having a principal amount equal to
the aggregate liquidation amount of the Preferred Securities of such Holder (a
“Direct Action”) on or after the respective due date specified in the
Debentures. In connection with such Direct Action, the Holders of the Common
Securities will be subrogated to the rights of such Holder of Preferred
Securities to the extent of any payment made by the Sponsor to such Holder of
Preferred Securities in such Direct Action.

Except as provided in the preceding sentences, the Holders of Preferred
Securities will not be able to exercise directly any other remedy available to
the holders of the Debentures.

(f) The Property Trustee shall continue to serve as a Trustee until either:

(i) the Trust has been completely liquidated and the proceeds of the liquidation
distributed to the Holders pursuant to the terms of the Securities and this
Declaration; or

(ii) a successor Property Trustee has been appointed and has accepted that
appointment in accordance with Section 5.6 (a “Successor Property Trustee”).

(g) The Property Trustee shall have the legal power to exercise all of the
rights, powers and privileges of a holder of Debentures under the Indenture and,
if an Event of Default actually known to a Responsible Officer occurs and is
continuing, the Property Trustee shall, for the benefit of Holders, enforce its
rights as holder of the Debentures subject to the rights of the Holders pursuant
to the terms of this Declaration and the Securities.

(h) The Property Trustee shall be authorized to undertake any actions set forth
in § 317(a) of the Trust Indenture Act.

(i) For such time as the Property Trustee is the Paying Agent, the Property
Trustee may authorize one or more Persons to act as additional Paying Agents and
to pay

 

20



--------------------------------------------------------------------------------

Distributions, redemption payments or liquidation payments on behalf of the
Trust with respect to all Securities and any such Paying Agent shall comply with
§ 317(b) of the Trust Indenture Act. Any such additional Paying Agent may be
removed by the Property Trustee at any time the Property Trustee remains as
Paying Agent and a successor Paying Agent or additional Paying Agents may be
(but are not required to be) appointed at any time by the Property Trustee while
the Property Trustee is acting as Paying Agent.

(j) Subject to this Section 3.8, the Property Trustee shall have none of the
duties, liabilities, powers or the authority of the Administrative Trustees set
forth in Section 3.6.

Notwithstanding anything expressed or implied to the contrary in this
Declaration or any Annex or Exhibit hereto, (i) the Property Trustee must
exercise the powers set forth in this Section 3.8 in a manner that is consistent
with the purposes and functions of the Trust set out in Section 3.3, and
(ii) the Property Trustee shall not take any action that is inconsistent with
the purposes and functions of the Trust set out in Section 3.3.

SECTION 3.9 Certain Duties and Responsibilities of the Property Trustee.

(a) The Property Trustee, before the occurrence of any Event of Default (of
which, other than in the case of Events of Default under Sections 5.1(a) and
5.1(b) of the Indenture, which the Property Trustee is deemed to have knowledge
of as provided in Section 2.7(b) hereof, a Responsible Officer of the Property
Trustee has actual knowledge) and after the curing or waiving of all such Events
of Default that may have occurred, shall undertake to perform only such duties
as are specifically set forth in this Declaration and in the Securities and no
implied covenants shall be read into this Declaration against the Property
Trustee. If no Event of Default exists and the Property Trustee is required to
decide between alternative courses of action or to construe ambiguous provisions
in this Declaration or is unsure of the application of any provision of this
Declaration, and the matter is not one on which Holders are entitled under this
Declaration to vote, then the Property Trustee shall take such action as
directed by the Sponsor and, if not directed, shall take such action as it deems
advisable and in the best interests of the Holders and will have no liability,
except for its own bad faith, negligence or willful misconduct. In case an Event
of Default has occurred (that has not been cured or waived pursuant to
Section 2.6) of which a Responsible Officer has actual knowledge, the Property
Trustee shall exercise such of the rights and powers vested in it by this
Declaration, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

21



--------------------------------------------------------------------------------

(b) No provision of this Declaration shall be construed to relieve the Property
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) prior to the occurrence of an Event of Default (of which, other than in the
case of Events of Default under Sections 5.1(a) and 5.1(b) of the Indenture,
which the Property Trustee is deemed to have knowledge of as provided in
Section 2.7(b) hereof, a Responsible Officer of the Property Trustee has actual
knowledge) and after the curing or waiving of all such Events of Default that
may have occurred:

(A) the duties and obligations of the Property Trustee shall be determined
solely by the express provisions of this Declaration and in the Securities and
the Property Trustee shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Declaration and in
the Securities, and no implied covenants or obligations shall be read into this
Declaration against the Property Trustee; and

(B) in the absence of bad faith on the part of the Property Trustee, the
Property Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Property Trustee and conforming to the requirements of
this Declaration; provided, however, that in the case of any such certificates
or opinions that by any provision hereof are specifically required to be
furnished to the Property Trustee, the Property Trustee shall be under a duty to
examine the same to determine whether or not on their face they conform to the
requirements of this Declaration;

(ii) the Property Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Property
Trustee was negligent in ascertaining the pertinent facts;

(iii) the Property Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a Majority in Liquidation Amount of the Securities relating to
the time, method and place of conducting any proceeding for any remedy available
to the Property Trustee, or exercising any trust or power conferred upon the
Property Trustee under this Declaration;

(iv) no provision of this Declaration shall require the Property Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers;

(v) the Property Trustee’s sole duty with respect to the custody, safekeeping
and physical preservation of the Debentures and the Property Trustee Account
shall be to deal with such property in a similar manner as the Property Trustee
deals with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Declaration
and the Trust Indenture Act;

(vi) the Property Trustee shall have no duty or liability for or with respect to
the value, genuineness, existence or sufficiency of the Debentures or the
payment of any taxes or assessments levied thereon or in connection therewith;

 

22



--------------------------------------------------------------------------------

(vii) the Property Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree in writing with the Sponsor.
Money held by the Property Trustee need not be segregated from other funds held
by it except in relation to the Property Trustee Account maintained by the
Property Trustee pursuant to Section 3.8(c)(i) and except to the extent
otherwise required by law; and

(viii) the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees or the Sponsor with their respective
duties under this Declaration, nor shall the Property Trustee be liable for any
default or misconduct of the Administrative Trustees or the Sponsor.

SECTION 3.10 Certain Rights of Property Trustee.

(a) Subject to the provisions of Section 3.9:

(i) the Property Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties;

(ii) any direction or act of the Sponsor or the Administrative Trustees
contemplated by this Declaration may be sufficiently evidenced by an Officers’
Certificate;

(iii) whenever in the administration of this Declaration, the Property Trustee
shall deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officers’ Certificate which,
upon receipt of such request, shall be promptly delivered by the Sponsor or the
Administrative Trustees;

(iv) the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any rerecording,
refiling or registration thereof;

(v) the Property Trustee may consult with counsel or other experts of its
selection, and the advice or opinion of such counsel and experts with respect to
legal matters or advice within the scope of such experts’ area of expertise
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
such advice or opinion; such counsel may be counsel to the Sponsor or any of its
Affiliates, and may include any of its employees; and the Property Trustee shall
have the right at any time to seek instructions concerning the administration of
this Declaration from any court of competent jurisdiction;

 

23



--------------------------------------------------------------------------------

(vi) the Property Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Declaration at the request or direction of
any Holder, unless such Holder shall have provided to the Property Trustee
security and indemnity, reasonably satisfactory to the Property Trustee, against
the costs, expenses (including reasonable attorneys’ fees and expenses and the
expenses of the Property Trustee’s agents, nominees or custodians) and
liabilities that might be incurred by it in complying with such request or
direction, including such reasonable advances as may be requested by the
Property Trustee; provided, however, that, nothing contained in this
Section 3.10(a)(vi) shall be taken to relieve the Property Trustee, upon the
occurrence of an Event of Default (of which, other than in the case of Events of
Default under Sections 5.1(a) and 5.1(b) of the Indenture, which the Property
Trustee is deemed to have knowledge of as provided in Section 2.7(b) hereof, a
Responsible Officer of the Property Trustee has actual knowledge), of its
obligation to exercise the rights and powers vested in it by this Declaration;

(vii) the Property Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Property Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit;

(viii) the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents,
custodians, nominees or attorneys, and the Property Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
custodian, nominee or attorney appointed with due care by it hereunder, provided
that such agent, custodian, nominee or attorney is a United States person as
defined in Section 7701(a)(30) of the Code;

(ix) any action taken by the Property Trustee or its agents hereunder shall bind
the Trust and the Holders, and the signature of the Property Trustee or its
agents alone shall be sufficient and effective to perform any such action and no
third party shall be required to inquire as to the authority of the Property
Trustee to so act or as to its compliance with any of the terms and provisions
of this Declaration, both of which shall be conclusively evidenced by the
Property Trustee’s or its agent’s taking such action;

(x) whenever in the administration of this Declaration the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Property Trustee
(i) may request instructions from the Holders which instructions may only be
given by the Holders of the same proportion in liquidation amount of the
Securities as would be entitled to direct the Property Trustee under the terms
of the Securities in respect of such remedy, right or action, (ii) may refrain
from enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be protected in conclusively relying
on or acting in accordance with such instructions;

 

24



--------------------------------------------------------------------------------

(xi) except as otherwise expressly provided by this Declaration, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Declaration; and

(xii) the Property Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith, without negligence or willful
misconduct, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Declaration.

(b) No provision of this Declaration shall be deemed to impose any duty or
obligation on the Property Trustee to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal, or in which the Property Trustee shall be
unqualified or incompetent in accordance with applicable law, to perform any
such act or acts, or to exercise any such right, power, duty or obligation. No
permissive power or authority available to the Property Trustee shall be
construed to be a duty.

SECTION 3.11 Delaware Trustee.

Notwithstanding any other provision of this Declaration other than Section 5.2,
the Delaware Trustee shall not be entitled to exercise any powers, nor shall the
Delaware Trustee have any of the duties and responsibilities of the
Administrative Trustees or Property Trustee described in this Declaration
(except as required under the Business Trust Act). Except as set forth in
Section 5.2, the Delaware Trustee shall be a Trustee for the sole and limited
purpose of fulfilling the requirements of § 3807 of the Business Trust Act. In
the event the Delaware Trustee shall at any time be required to take any action
or perform any duty hereunder, the Delaware Trustee shall be entitled to the
benefits of Section 3.9(b)(ii) to (viii), inclusive, and Section 3.10. No
implied covenants or obligations shall be read into this Declaration against the
Delaware Trustee. The duties of the Delaware Trustee shall be limited to
(a) accepting legal process served on the Trust in the State of Delaware and
(b) the execution of any certificates required to be filed with the Delaware
Secretary of State which the Delaware Trustee is required to execute under
Section 3811 of the Business Trust Statute. To the extent that, at law or in
equity, the Delaware Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Trust or the Holders, it is hereby
understood and agreed by the other parties hereto and the Holders that such
duties and liabilities are replaced by the duties and liabilities of the
Delaware Trustee expressly set forth in this Agreement.

SECTION 3.12 Execution of Documents.

Unless otherwise required by applicable law, each Administrative Trustee,
individually, is authorized to execute and deliver on behalf of the Trust any
documents, agreements, instruments or certificates that the Administrative
Trustees have the power and authority to execute pursuant to Section 3.6.

 

25



--------------------------------------------------------------------------------

SECTION 3.13 Not Responsible for Recitals or Issuance of Securities.

The recitals contained in this Declaration and the Securities shall be taken as
the statements of the Sponsor, and the Trustees do not assume any responsibility
for their correctness. The Trustees make no representations as to the value or
condition of the Trust Property or any part thereof. The Trustees make no
representations as to the validity or sufficiency of this Declaration or the
Securities.

SECTION 3.14 Duration of Trust.

The Trust, unless earlier dissolved pursuant to the provisions of Article VIII
hereof, shall dissolve on November 7, 2032.

SECTION 3.15 Mergers.

(a) The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to any Person, except as described in
Section 3.15(b) and (c) and except with respect to the distribution of
Debentures to Holders pursuant to Section 8.1(a)(iii) of this Declaration or
Section 3 of Annex I.

(b) The Trust may, at the request of the Sponsor, with the consent of the
Administrative Trustees or, if there are more than two, a majority of the
Administrative Trustees and without the consent of the Holders, the Delaware
Trustee or the Property Trustee, merge with or into, consolidate, amalgamate, or
be replaced by, or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to, a trust organized as such under the
laws of any State; provided that:

(i) such successor entity (the “Successor Entity”) either:

(A) expressly assumes all of the obligations of the Trust under the Securities;
or

(B) substitutes for the Securities other securities having substantially the
same terms as the Securities (the “Successor Securities”) so long as the
Successor Securities rank the same as the Securities rank in priority with
respect to Distributions and payments upon liquidation, redemption and
otherwise;

(ii) the Sponsor expressly appoints a trustee of the Successor Entity that
possesses the same powers and duties as the Property Trustee with respect to the
Debentures;

 

26



--------------------------------------------------------------------------------

(iii) the Successor Securities (excluding any securities substituted for the
Common Securities) are listed, quoted or included for trading, or any Successor
Securities will be listed, quoted or included for trading upon notification of
issuance, on any national securities exchange or with any other organization on
which the Preferred Securities are then listed, quoted or included;

(iv) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not cause the Preferred Securities (including any Successor
Securities) or the Debentures to be downgraded by any nationally recognized
statistical rating organization that publishes a rating on the Preferred
Securities or the Debentures;

(v) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders (including the holders of any Successor Securities) in any material
respect (other than with respect to any dilution of the interests of such
Holders or holders, as the case may be, in the Successor Entity);

(vi) the Successor Entity has a purpose substantially identical to that of the
Trust;

(vii) prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Sponsor has received an opinion of
independent counsel to the Trust experienced in such matters to the effect that:

(A) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders (including the holders of any Successor Securities) in any material
respect (other than with respect to any dilution of the interests of such
Holders or holders, as the case may be, in the Successor Entity);

(B) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, neither the Trust nor the Successor Entity will be required
to register as an Investment Company; and

(C) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Trust (or the Successor Entity) will continue to be
classified as a grantor trust for United States federal income tax purposes;

(viii) the Sponsor or any permitted successor or assignee of the Sponsor owns
all of the common securities of the Successor Entity and guarantees the
obligations of the Successor Entity under the Successor Securities at least to
the extent provided by the Securities Guarantees; and

 

27



--------------------------------------------------------------------------------

(ix) there shall have been furnished to the Property Trustee an Officers’
Certificate and an Opinion of Counsel, each to the effect that all conditions
precedent in this Declaration to such transaction have been satisfied.

(c) Notwithstanding Section 3.15(b), the Trust shall not, except with the
consent of Holders of 100% in aggregate liquidation amount of the Securities,
consolidate, amalgamate, merge with or into, or be replaced by, or convey,
transfer or lease its properties and assets as an entirety or substantially as
an entirety to, any other Person or permit any other Person to consolidate,
amalgamate, merge with or into, or replace it if such consolidation,
amalgamation, merger, replacement, conveyance, transfer or lease would cause the
Trust or the Successor Entity not to be classified as a grantor trust for United
States federal income tax purposes.

SECTION 3.16 Property Trustee May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
similar judicial proceeding relative to the Trust or any other obligor upon the
Securities or the property of the Trust or of such other obligor or their
creditors, the Property Trustee (irrespective of whether any Distributions on
the Securities shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Property Trustee shall
have made any demand on the Trust for the payment of any past due Distributions)
shall be entitled and empowered, to the fullest extent permitted by law, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of any Distributions owing
and unpaid in respect of the Securities (or, if the Securities are original
issue discount Securities, such portion of the liquidation amount as may be
specified in the terms of such Securities) and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trust, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Property Trustee and, in the event the Property Trustee shall consent to the
making of such payments directly to the holders, to pay to the Property Trustee
any amount due it for the reasonable compensation, expenses, disbursements and
advances of the Property Trustee, its agents and counsel, and any other amounts
due the Property Trustee.

Nothing herein contained shall be deemed to authorize the Property Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization,

 

28



--------------------------------------------------------------------------------

arrangement adjustment or compensation affecting the Securities or the rights of
any Holder thereof or to authorize the Property Trustee to vote in respect of
the claim of any Holder in any such proceeding.

ARTICLE IV

SPONSOR

SECTION 4.1 Sponsor’s Purchase of Common Securities.

At the Closing Date and each Date of Delivery the Sponsor will purchase all of
the Common Securities then issued by the Trust, in an amount equal to at least
3% of the total capital of the Trust, at the same time as the Preferred
Securities are issued and sold.

SECTION 4.2 Responsibilities of the Sponsor.

In connection with the issue and sale of the Preferred Securities, the Sponsor
shall have the exclusive right and responsibility to engage in, or direct the
Administrative Trustees to engage in, the following activities:

(a) to prepare and file with the Commission the Registration Statement,
including any amendments thereto, and the Prospectus;

(b) to determine the states of the United States in which to take appropriate
action to qualify or register for sale all or part of the Preferred Securities
and to do any and all such acts, other than actions which must be taken by the
Trust, and advise the Trust of actions it must take, and prepare for execution
and filing any documents to be executed and filed by the Trust, as the Sponsor
deems necessary or advisable in order to comply with the applicable laws of any
such states;

(c) if deemed necessary or advisable by the Sponsor, to prepare for filing by
the Trust an application to permit the Preferred Securities to trade or be
quoted or listed in or on the New York Stock Exchange, or any other securities
exchange, quotation system or the Nasdaq National Market;

(d) to prepare for filing by the Trust with the Commission a registration
statement on Form 8-A, including any amendments thereto, relating to the
registration of the Preferred Securities under Section 12(b) or 12(g) of the
Exchange Act, as the case may be, including any amendments thereto; and

(e) to negotiate the terms of, execute, enter into and deliver the Underwriting
Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 4.3 Right to Proceed.

The Sponsor acknowledges the rights of the Holders of Preferred Securities
described in Section 3.8(e) hereof.

SECTION 4.4 Right to Dissolve Trust.

The Sponsor will have the right at any time to dissolve the Trust and, after
satisfaction of liabilities to creditors of the Trust as required by applicable
law, to cause the Debentures to be distributed to the Holders in liquidation of
the Trust. Such right is subject to the Sponsor’s having received (i) an Opinion
of Counsel to the effect that such distribution will not cause the Holders of
Preferred Securities to recognize gain or loss for United States federal income
tax purposes and (ii) all required regulatory approvals.

ARTICLE V

TRUSTEES

SECTION 5.1 Number of Trustees; Appointment of Co-Trustee.

The number of Trustees initially shall be five (5), and:

(a) at any time before the issuance of any Securities, the Sponsor may, by
written instrument, increase or decrease the number of Trustees; and

(b) after the issuance of any Securities, the number of Trustees may be
increased or decreased by vote of the Holders of a Majority in Liquidation
Amount of the Common Securities voting as a class at a meeting of the Holders of
the Common Securities;

provided, however, that, the number of Trustees shall in no event be less than
two (2); provided further that (1) one Trustee, in the case of a natural person,
shall be a person who is at least 21 years of age and who is a resident of the
State of Delaware or that, if not a natural person, is an entity which has its
principal place of business in the State of Delaware (the “Delaware Trustee”);
(2) there shall be at least one Trustee who is an employee or officer of, or is
affiliated with, the Sponsor (an “Administrative Trustee”); and (3) one Trustee
shall be the Property Trustee for so long as this Declaration is required to
qualify as an indenture under the Trust Indenture Act, and such Trustee may also
serve as Delaware Trustee if it meets the applicable requirements.
Notwithstanding the above, unless an Event of Default shall have occurred and be
continuing, at any time or times, for the purpose of meeting the legal
requirements of the Trust Indenture Act or of any jurisdiction in which any part
of the Trust Property may at the time be located, the Holders of a Majority in
Liquidation Amount of the Common Securities acting as a

 

30



--------------------------------------------------------------------------------

class at a meeting of the Holders of the Common Securities, and the
Administrative Trustees shall have power to appoint one or more Persons either
to act as a co-trustee, jointly with the Property Trustee, of all or any part of
the Trust Property, or to act as separate trustee of any such property, in
either case with such powers as may be provided in the instrument of
appointment, and to vest in such Person or Persons in such capacity any
property, title, right or power deemed necessary or desirable, subject to the
provisions of this Declaration, including Sections 5.3 and 13.1 hereof. In case
an Event of Default has occurred and is continuing, the Property Trustee alone
shall have power to make any such appointment of a co-trustee and any such
co-trustee may be removed in accordance with Section 5.6(iii);

(c) at all times the Property Trustee must be (i) a bank as defined in
Section 581 of the Code or (ii) a United States government-owned agency or
United States government-sponsored enterprise; and

(d) at all times, each Trustee must be a United States person as defined in
Section 7701(a)(30) of the Code.

SECTION 5.2 Delaware Trustee.

For so long as required by the Business Trust Act, the Delaware Trustee shall
be:

(a) a natural person who is a resident of the State of Delaware; or

(b) if not a natural person, an entity which has its principal place of business
in the State of Delaware, and otherwise meets the requirements of applicable
law,

provided, however, that, if the Property Trustee has its principal place of
business in the State of Delaware and otherwise meets the requirements of
applicable law, then the Property Trustee shall also be the Delaware Trustee and
Section 3.11 shall have no application.

The initial Delaware Trustee shall be:

The Bank of New York (Delaware)

White Clay Center

Route 273

Newark, Delaware 19711

Attn: Corporate Trust Department

Telephone:

Telecopier:

 

31



--------------------------------------------------------------------------------

SECTION 5.3 Property Trustee; Eligibility.

(a) There shall at all times be one Trustee (the “Property Trustee”) which shall
act as Property Trustee and which shall:

(i) not be an Affiliate of the Sponsor; and

(ii) be a corporation organized and doing business under the laws of the United
States of America or any State or Territory thereof or of the District of
Columbia, or a corporation or Person permitted by the Commission to act as an
indenture trustee under the Trust Indenture Act, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least fifty million U.S. dollars ($50,000,000), and subject to supervision or
examination by federal, state, territorial or District of Columbia authority. If
such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of the supervising or examining authority referred to
above, then for the purposes of this Section 5.3(a)(ii), the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

(b) If at any time the Property Trustee shall cease to be eligible to so act
under Section 5.3(a), the Property Trustee shall immediately resign in the
manner and with the effect set forth in Section 5.6(c).

(c) If the Property Trustee has or shall acquire any “conflicting interest”
within the meaning of § 330(b) of the Trust Indenture Act, the Property Trustee
and the Holder of the Common Securities (as if it were the obligor referred to
in § 310(b) of the Trust Indenture Act) shall in all respects comply with the
provisions of § 310(b) of the Trust Indenture Act.

(d) The Preferred Securities Guarantee shall be deemed to be specifically
described in this Declaration for purposes of clause (i) of the first proviso
contained in § 310 (b) of the Trust Indenture Act.

(e) The initial Property Trustee shall be:

The Bank of New York

5 Penn Plaza, 13th Floor

New York, New York 10001

Attn: Corporate Trust Trustee Administration

Telephone: 212-328-7629

Telecopier: 212-896-7298

 

32



--------------------------------------------------------------------------------

SECTION 5.4 Certain Qualifications of Administrative Trustees and Delaware
Trustee Generally.

Each Administrative Trustee and the Delaware Trustee (unless the Property
Trustee also acts as Delaware Trustee) shall be either a natural person who is
at least 21 years of age or a legal entity that shall act through one or more
Authorized Officers.

SECTION 5.5 Administrative Trustees.

The initial Administrative Trustees shall be:

Gerald H. Lipkin

Alan D. Eskow

Jack Blackin

c/o Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Telephone: 973-305-8800

Telecopier: 973-305-8415

(a) Except as otherwise expressly set forth in this Declaration and except if a
meeting of the Administrative Trustees is called with respect to any matter over
which the Administrative Trustees have power to act, any power of the
Administrative Trustees may be exercised by, or with the consent of, any one
such Administrative Trustee.

(b) Unless otherwise required by the Business Trust Act or other applicable law,
any Administrative Trustee acting alone is authorized to execute on behalf of
the Trust any documents which the Administrative Trustees have the power and
authority to cause the Trust to execute pursuant to Section 3.6.

(c) An Administrative Trustee may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purposes of signing any documents which the Administrative
Trustees have power and authority to cause the Trust to execute pursuant to
Section 3.6.

SECTION 5.6 Appointment, Removal and Resignation of Trustees.

(a) Subject to Section 5.6(b) hereof and to Section 6(b) of Annex I hereto,
Trustees may be appointed or removed without cause at any time:

(i) until the issuance of any Securities, by written instrument executed by the
Sponsor;

 

33



--------------------------------------------------------------------------------

(ii) unless an Event of Default shall have occurred and be continuing after the
issuance of any Securities, by vote of the Holders of a Majority in Liquidation
Amount of the Common Securities voting as a class at a meeting of the Holders of
the Common Securities; and

(iii) if an Event of Default shall have occurred and be continuing after the
issuance of the Securities, with respect to the Property Trustee or the Delaware
Trustee, only by vote of Holders of a Majority in Liquidation Amount of the
Preferred Securities voting as a class, and with respect to the Administrative
Trustees, in the manner set forth in Section 5.6(a)(ii) hereof.

(b) (i) The Trustee that acts as Property Trustee shall not be removed in
accordance with Section 5.6(a) until a Successor Property Trustee has been
appointed and has accepted such appointment by written instrument executed by
such Successor Property Trustee and delivered to the removed Property Trustee,
the Administrative Trustees and the Sponsor; and

(ii) the Trustee that acts as Delaware Trustee shall not be removed in
accordance with this Section 5.6(a) until a successor Trustee possessing the
qualifications to act as Delaware Trustee under Sections 5.2 and 5.4 (a
“Successor Delaware Trustee”) has been appointed and has accepted such
appointment by written instrument executed by such Successor Delaware Trustee
and delivered to the removed Delaware Trustee, the Property Trustee (if the
removed Delaware Trustee is not also the Property Trustee), the Administrative
Trustees and the Sponsor.

(c) A Trustee appointed to office shall hold office until his successor shall
have been appointed or until his death, removal or resignation. Any Trustee may
resign from office (without need for prior or subsequent accounting) by an
instrument in writing signed by the Trustee and delivered to the other Trustees,
the Sponsor and the Trust, which resignation shall take effect upon such
delivery or upon such later date as is specified therein; provided, however,
that:

(i) No such resignation of the Trustee that acts as the Property Trustee shall
be effective:

(A) until a Successor Property Trustee has been appointed and has accepted such
appointment by instrument executed by such Successor Property Trustee and
delivered to the Trust, the Sponsor, the Delaware Trustee (if the resigning
Property Trustee is not also the Delaware Trustee) and the resigning Property
Trustee; or

(B) until the assets of the Trust have been completely liquidated and the
proceeds thereof distributed to the Holders; and

 

34



--------------------------------------------------------------------------------

(ii) no such resignation of the Trustee that acts as the Delaware Trustee shall
be effective until a Successor Delaware Trustee has been appointed and has
accepted such appointment by instrument executed by such Successor Delaware
Trustee and delivered to the Trust, the Property Trustee (if the resigning
Delaware Trustee is not also the Property Trustee), the Sponsor and the
resigning Delaware Trustee.

(d) The Holders of the Common Securities or, if an Event of Default shall have
occurred and be continuing after the issuance of the Securities, the Holders of
the Preferred Securities shall use their best efforts to promptly appoint a
Successor Property Trustee or Successor Delaware Trustee, as the case may be, if
the Property Trustee or the Delaware Trustee delivers an instrument of
resignation in accordance with this Section 5.6.

(e) If no Successor Property Trustee or Successor Delaware Trustee shall have
been appointed and accepted appointment as provided in this Section 5.6 within
60 days after delivery of an instrument of resignation or removal, the Property
Trustee or Delaware Trustee resigning or being removed, as applicable, may
petition any court of competent jurisdiction for appointment of a Successor
Property Trustee or Successor Delaware Trustee. Such court may thereupon, after
prescribing such notice, if any, as it may deem proper to prescribe, appoint a
Successor Property Trustee or Successor Delaware Trustee, as the case may be.

(f) No Property Trustee or Delaware Trustee shall be liable for the acts or
omissions to act of any Successor Property Trustee or Successor Delaware
Trustee, as the case may be.

(g) At the time of resignation or removal of the Property Trustee or the
Delaware Trustee, the Sponsor shall pay to such Trustee any amounts that may be
owed to such Trustee pursuant to Section 10.4.

(h) Any successor Delaware Trustee shall file an amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware identifying the name
and principal place of business of such Successor Delaware Trustee in the State
of Delaware.

SECTION 5.7 Vacancies among Trustees.

If a Trustee ceases to hold office for any reason and the number of Trustees is
not reduced pursuant to Section 5.l, or if the number of Trustees is increased
pursuant to Section 5.1, a vacancy shall occur. A resolution certifying the
existence of such vacancy by the Administrative Trustees or, if there are more
than two, a majority of the Administrative Trustees shall be conclusive evidence
of the existence of such vacancy. The vacancy shall be filled with a Trustee
appointed in accordance with Section 5.6.

 

35



--------------------------------------------------------------------------------

SECTION 5.8 Effect of Vacancies.

The death, resignation, retirement, removal, bankruptcy, dissolution,
liquidation, incompetence or incapacity to perform the duties of a Trustee shall
not operate to dissolve, liquidate or annul the Trust or to terminate this
Declaration. Whenever a vacancy in the number of Administrative Trustees shall
occur, until such vacancy is filled by the appointment of an Administrative
Trustee in accordance with Section 5.6, the Administrative Trustees in office,
regardless of their number, shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Declaration.

SECTION 5.9 Meetings.

If there is more than one Administrative Trustee, meetings of the Administrative
Trustees shall be held from time to time upon the call of any Administrative
Trustee. Regular meetings of the Administrative Trustees may be held at a time
and place fixed by resolution of the Administrative Trustees. Notice of any
in-person meetings of the Administrative Trustees shall be hand delivered or
otherwise delivered in writing (including by facsimile, with a hard copy by
overnight courier) not less than 24 hours before such meeting. Notice of any
telephonic meetings of the Administrative Trustees or any committee thereof
shall be hand delivered or otherwise delivered in writing (including by
facsimile, with a hard copy by overnight courier) not less than 24 hours before
a meeting. Notices shall contain a brief statement of the time, place and
anticipated purposes of the meeting. The presence (whether in person or by
telephone) of an Administrative Trustee at a meeting shall constitute a waiver
of notice of such meeting except where an Administrative Trustee attends a
meeting for the express purpose of objecting to the transaction of any activity
on the ground that the meeting has not been lawfully called or convened. Unless
provided otherwise in this Declaration, any action of the Administrative
Trustees may be taken at a meeting by vote of a majority of the Administrative
Trustees present (whether in person or by telephone) and eligible to vote with
respect to such matter, provided that, a Quorum is present, or without a meeting
by the unanimous written consent of the Administrative Trustees. In the event
there is only one Administrative Trustee, any and all action of such
Administrative Trustee shall be evidenced by a written consent of such
Administrative Trustee.

SECTION 5.10 Delegation of Power.

(a) Any Administrative Trustee may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purpose of executing any documents contemplated in
Section 3.6, including any registration statement or amendment thereto filed
with the Commission, or making any other governmental filing; provided that such
person is a United States person as defined in Section 7701(a)(30) of the Code;
and

 

36



--------------------------------------------------------------------------------

(b) The Administrative Trustees shall have power to delegate from time to time
to such of their number or to officers of the Trust the doing of such things and
the execution of such instruments either in the name of the Trust or the names
of the Administrative Trustees or otherwise as the Administrative Trustees may
deem expedient, to the extent such delegation is not prohibited by applicable
law or contrary to the provisions of this Declaration; provided that such person
is a United States person as defined in Section 7701(a)(30) of the Code.

SECTION 5.11 Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Property Trustee or the Delaware Trustee or any
Administrative Trustee that is not a natural person, as the case may be, may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Property
Trustee or the Delaware Trustee, as the case may be, shall be a party, or any
Person succeeding to all or substantially all the corporate trust business of
the Property Trustee or the Delaware Trustee, as the case may be, shall be the
successor of the Property Trustee or the Delaware Trustee, as the case may be,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, provided such Person shall be otherwise
qualified and eligible under this Article and provided further that such Person
shall file an amendment to the Certificate of Trust with the Delaware Secretary
of State as contemplated in Section 5.6(h).

ARTICLE VI

DISTRIBUTIONS

SECTION 6.1 Distributions.

Holders shall receive Distributions in accordance with the applicable terms of
the relevant Holder’s Securities. If and to the extent that the Sponsor makes a
payment of interest (including Compounded Interest and Additional Sums) and/or
principal on the Debentures held by the Property Trustee with respect to the
Debentures held by the Property Trustee (the amount of any such payment being a
“Payment Amount”), the Property Trustee shall and is directed, to the extent
funds are available for that purpose, to make a distribution (a “Distribution”)
of the Payment Amount to Holders in accordance with the terms of the Securities,
subject to Section 9 of Annex I.

SECTION 6.2 Redemption.

The Trust shall redeem the Securities in accordance with the applicable terms of
the relevant Holders’ Securities.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

ISSUANCE OF SECURITIES

SECTION 7.1 General Provisions Regarding Securities.

(a) The Administrative Trustees shall, on behalf of the Trust, issue one class
of Trust Originated Preferred Securitiessm (“TOPrSsm”) (the “Preferred
Securities”) representing undivided preferred beneficial interests in the assets
of the Trust having such terms as are set forth in Annex I (which terms are
incorporated by reference in, and made a part of, this Declaration as if
specifically set forth herein) and one class of common securities (the “Common
Securities”) representing undivided common beneficial interests in the assets of
the Trust having such terms as are set forth in Annex I (which terms are
incorporated by reference in, and made a part of, this Declaration as if
specifically set forth herein). The Trust shall issue no securities or other
interests in the assets of the Trust other than the Preferred Securities and the
Common Securities.

(b) The consideration received by the Trust for the issuance of the Securities
shall constitute a contribution to the capital of the Trust and shall not
constitute a loan to the Trust.

(c) Upon issuance of the Securities as provided in this Declaration, the
Securities so issued shall be deemed to be validly issued and, subject to the
terms of this Declaration, fully paid and nonassessable undivided beneficial
interests in the assets of the Trust and entitled to the benefits of this
Declaration, and the Holders thereof shall be entitled to the benefits of this
Declaration.

(d) Every Person, by virtue of having become a Holder or a Preferred Security
Beneficial Owner in accordance with the terms of this Declaration, shall be
deemed to have expressly assented and agreed to the terms of, and shall be bound
by, this Declaration.

SECTION 7.2 Execution and Authentication.

(a) Each certificate evidencing the Securities shall be signed on behalf of the
Trust by an Administrative Trustee. In case any Administrative Trustee of the
Trust who shall have signed any of the Securities shall cease to be such
Administrative Trustee before the Securities so signed shall be delivered by the
Trust, such Securities nevertheless may be delivered as though the Person who
signed such Securities had not ceased to be such Administrative Trustee; and any
Securities may be signed on behalf of the Trust by such persons who, at the
actual date of execution of such Security, shall be the Administrative Trustees
of the Trust, although at the date of the execution and delivery of this
Declaration any such person was not an Administrative Trustee.

 

38



--------------------------------------------------------------------------------

(b) One Administrative Trustee shall sign each certificate evidencing the
Preferred Securities for the Trust by manual or facsimile signature. Unless
otherwise determined by an Administrative Trustee on behalf of the Trust, an
Administrative Trustee shall sign the Common Securities for the Trust by manual
signature.

(c) A Preferred Security shall not be valid until authenticated by the manual
signature of an authorized signatory of the Property Trustee. The signature
shall be conclusive evidence that the Preferred Security has been authenticated
under this Declaration. A Common Security shall be valid upon execution by an
Administrative Trustee without any act of the Property Trustee.

(d) Upon a written order of the Trust signed by one Administrative Trustee, the
Property Trustee shall authenticate the Preferred Securities for original issue.
The aggregate number of Preferred Securities outstanding at any time shall not
exceed the number set forth in Annex I hereto except as provided in Section 7.6.

(e) The Property Trustee may appoint an authenticating agent acceptable to the
Trust to authenticate Preferred Securities. An authenticating agent may
authenticate Preferred Securities whenever the Property Trustee may do so. Each
reference in this Declaration to authentication by the Property Trustee includes
authentication by such agent. An authenticating agent has the same rights as the
Property Trustee hereunder with respect to the Sponsor or an Affiliate.

SECTION 7.3 Form and Dating.

Except as otherwise set forth in this Declaration, the Preferred Securities and
Common Securities shall be evidenced by one or more certificates substantially
in the form of Exhibits A-1 and A-2, respectively. The Property Trustee’s
certificate of authentication shall be substantially in the form set forth in
Exhibit A-1. Certificates representing the Securities may be printed,
lithographed or engraved or may be produced in any other manner as is reasonably
acceptable to an Administrative Trustee, as evidenced by the execution thereof.
The Securities may have letters, “CUSIP” or other numbers, notations or other
marks of identification or designation and such legends or endorsements required
by law, stock exchange rule, agreements to which the Trust is subject, if any,
or usage, provided that, any such notation, legend or endorsement is in a form
acceptable to the Administrative Trustees, as evidenced by their execution
thereof. The Trust at the direction of the Sponsor, shall furnish any such
legend not contained in Exhibit A-1 to the Property Trustee in writing. Each
Preferred Security shall be dated the date of its authentication. The terms and
provisions of the Securities set forth in Annex I and the forms of Securities
set forth in Exhibits A-1 and A-2 are part of the terms of this Declaration and,
to the extent applicable, the Property Trustee and the Sponsor, by their
execution and delivery of this Declaration, expressly agree to such terms and
provisions and to be bound thereby.

 

39



--------------------------------------------------------------------------------

Preferred Securities offered and sold as provided in the Underwriting Agreement
shall be issued in the form of a single permanent global Preferred Security in
definitive, fully registered form without distribution coupons and with the
legends set forth in Exhibit A-1 hereto (the “Global Preferred Security”), which
shall be deposited on behalf of the purchasers represented thereby with the
Property Trustee, at its Corporate Trust Office, as custodian for the Clearing
Agency, and registered in the name of the Clearing Agency or a nominee of the
Clearing Agency, duly executed by the Trust and authenticated by the Property
Trustee as hereinafter provided. The number of Preferred Securities represented
by the Global Preferred Security may from time to time be increased or decreased
by adjustments made on the records of the Property Trustee and the Clearing
Agency or its nominee as hereinafter provided.

An Administrative Trustee shall execute and the Property Trustee shall, in
accordance with this Section 7.3, authenticate and make available for delivery
initially a single Global Preferred Security that (i) shall be registered in the
name of Cede & Co. or other nominee of such Clearing Agency, and (ii) shall be
delivered by the Property Trustee to such Clearing Agency or pursuant to such
Clearing Agency’s written instructions or, if no such written instructions are
received by the Property Trustee, held by the Property Trustee as custodian for
the Clearing Agency.

Members of, or participants in, the Clearing Agency (“Participants”) shall have
no rights under this Declaration with respect to the Global Preferred Security
held on their behalf by the Clearing Agency or by the Property Trustee as the
custodian of the Clearing Agency or under such Global Preferred Security, and
the Clearing Agency may be treated by the Trust, the Property Trustee and any
agent of the Trust or the Property Trustee as the absolute owner of such Global
Preferred Security for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Trust, the Property Trustee or any agent of the
Trust or the Property Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Clearing Agency or impair, as
between the Clearing Agency and its Participants, the operation of customary
practices of such Clearing Agency governing the exercise of the rights of a
holder of a beneficial interest in the Global Preferred Security.

Except as provided in Section 7.9 or 9.2(e), owners of beneficial interests in
the Global Preferred Security will not be entitled to receive physical delivery
of certificated Preferred Securities (“Definitive Preferred Securities”).

SECTION 7.4 Registrar and Paying Agent.

The Trust shall maintain in Wilmington, Delaware (i) an office or agency where
Preferred Securities may be presented for registration of transfer
(“Registrar”), and (ii) an office or agency where Preferred Securities may be
presented for payment (“Paying Agent”). The Registrar shall keep a register of
the Preferred Securities and of their transfer. The Trust may appoint the
Registrar and the Paying Agent and may appoint one or more co-registrars and one
or more additional paying agents in such other locations as it shall determine.
The term “Registrar” includes any additional registrar and the term “Paying
Agent” includes any additional paying

 

40



--------------------------------------------------------------------------------

agent. The Trust may change any Paying Agent, Registrar or co-registrar without
prior notice to any Holder. The Paying Agent shall be permitted to resign as
Paying Agent upon 30 days’ written notice to the Property Trustee, the
Administrative Trustees and the Sponsor. The Trust shall notify the Property
Trustee of the name and address of any Agent not a party to this Declaration. If
the Trust fails to appoint or maintain another entity as Registrar or Paying
Agent, the Property Trustee shall act as such. The Trust or any of its
Affiliates may act as Paying Agent or Registrar. The Trust shall act as Paying
Agent and Registrar for the Common Securities.

The Trust initially appoints the Property Trustee as Registrar and Paying Agent
for the Preferred Securities.

SECTION 7.5 Paying Agent to Hold Money in Trust.

The Trust shall require each Paying Agent other than the Property Trustee to
agree in writing that the Paying Agent will hold in trust for the benefit of
Holders or the Property Trustee all money held by the Paying Agent for the
payment of liquidation amounts or Distributions, and will notify the Property
Trustee if there are insufficient funds for such purpose. While any such
insufficiency continues, the Property Trustee may require a Paying Agent to pay
all money held by it to the Property Trustee. The Trust at any time may require
a Paying Agent to pay all money held by it to the Property Trustee and to
account for any money disbursed by it. Upon payment over to the Property
Trustee, the Paying Agent (if other than the Trust or an Affiliate of the Trust)
shall have no further liability for the money. If the Trust or the Sponsor or an
Affiliate of the Trust or the Sponsor acts as Paying Agent, it shall segregate
and hold in a separate trust fund for the benefit of the Holders all money held
by it as Paying Agent.

SECTION 7.6 Replacement Securities.

If a Holder claims that a Security owned by it has been lost, destroyed or
wrongfully taken or if such Security is mutilated and is surrendered to the
Trust or in the case of the Preferred Securities to the Property Trustee, an
Administrative Trustee shall execute and the Property Trustee shall authenticate
and make available for delivery a replacement Security if the Property Trustee’s
requirements are met. An indemnity bond must be provided by the Holder which, in
the judgment of the Property Trustee, is sufficient to protect the Trustees, the
Sponsor, the Trust or any authenticating agent from any loss which any of them
may suffer if a Security is replaced. The Trust may charge such Holder for its
expenses in replacing a Security.

SECTION 7.7 Outstanding Preferred Securities.

The Preferred Securities outstanding at any time are all the Preferred
Securities authenticated by the Property Trustee except for those canceled by
it, those delivered to it for cancellation, and those described in this Section
as not outstanding.

 

41



--------------------------------------------------------------------------------

If a Preferred Security is replaced pursuant to Section 7.6 hereof, it ceases to
be outstanding unless the Property Trustee receives proof satisfactory to it
that the replaced Preferred Security is held by a bona fide purchaser.

If Preferred Securities are considered paid in accordance with the terms of this
Declaration, they cease to be outstanding and Distributions on them shall cease
to accumulate.

A Preferred Security does not cease to be outstanding because one of the Trust,
the Sponsor or an Affiliate of the Sponsor holds the Security.

SECTION 7.8 Preferred Securities in Treasury.

In determining whether the Holders of the required amount of Securities have
concurred in any direction, waiver or consent, Preferred Securities owned by the
Trust, the Sponsor or an Affiliate of the Sponsor, as the case may be, shall be
disregarded and deemed not to be outstanding, except that for the purposes of
determining whether the Property Trustee shall be fully protected in relying on
any such direction, waiver or consent, only Securities which the Property
Trustee actually knows are so owned shall be so disregarded.

SECTION 7.9 Temporary Securities.

(a) Until Definitive Preferred Securities are ready for delivery, the Trust may
prepare and, in the case of the Preferred Securities, the Property Trustee shall
authenticate temporary Securities. Temporary Securities shall be substantially
in the form of Definitive Preferred Securities but may have variations that the
Trust considers appropriate for temporary Securities. Without unreasonable
delay, the Trust shall prepare and, in the case of the Preferred Securities, the
Property Trustee shall authenticate Definitive Preferred Securities in exchange
for temporary Securities.

(b) The Global Preferred Security deposited with the Clearing Agency or with the
Property Trustee as custodian for the Clearing Agency pursuant to Section 7.3
shall be transferred to the beneficial owners thereof in the form of Definitive
Preferred Securities only if such transfer complies with Section 9.2.

(c) Any Global Preferred Security that is transferable to the beneficial owners
thereof in the form of Definitive Preferred Securities pursuant to this
Section 7.9 shall be surrendered by the Clearing Agency to the Property Trustee
to be so transferred, in whole or from time to time in part, without charge, and
the Property Trustee shall authenticate and make available for delivery, upon
such transfer of each portion of such Global Preferred Security, an equal
aggregate liquidation amount of Preferred Securities of authorized denominations
in the form of Definitive Preferred Securities. Any portion of the Global
Preferred Security transferred pursuant to this Section shall be registered in
such names as the Clearing Agency shall direct.

 

42



--------------------------------------------------------------------------------

(d) Subject to the provisions of Section 7.9(c), the Holder of the Global
Preferred Security may grant proxies and otherwise authorize any Person,
including Participants and Persons that may hold interests through Participants,
to take any action which such Holder is entitled to take under this Declaration
or the Securities.

(e) In the event of the occurrence of any of the events specified in
Section 7.9(b), the Trust will promptly make available to the Property Trustee a
reasonable supply of certificated Preferred Securities in fully registered form
without distribution coupons.

SECTION 7.10 Cancellation.

The Trust at any time may deliver Preferred Securities to the Property Trustee
for cancellation. The Registrar and Paying Agent shall forward to the Property
Trustee any Preferred Securities surrendered to them for registration of
transfer, redemption, or payment. The Property Trustee shall promptly cancel all
Preferred Securities surrendered for registration of transfer, redemption,
payment, replacement or cancellation and shall dispose of canceled Preferred
Securities in accordance with its customary procedures unless the Trust
otherwise directs. The Trust may not issue new Preferred Securities to replace
Preferred Securities that it has paid or that have been delivered to the
Property Trustee for cancellation or that any holder has exchanged.

SECTION 7.11 CUSIP Numbers.

The Trust in issuing the Preferred Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Property Trustee shall use “CUSIP” numbers in
notices of redemption as a convenience to Holders of Preferred Securities;
provided, that, any such notice may state that no representation is made as to
the correctness of such numbers either as printed on the Preferred Securities or
as contained in any notice of a redemption and that reliance may be placed only
on the other identification numbers printed on the Preferred Securities, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Sponsor will promptly notify the Property Trustee of any change in
the CUSIP numbers.

ARTICLE VIII

DISSOLUTION OF TRUST

SECTION 8.1 Dissolution of Trust.

(a) The Trust shall automatically dissolve:

(i) upon any event specified in Section 5.1(d) or (e) of the Indenture;

 

43



--------------------------------------------------------------------------------

(ii) upon the filing of a certificate of dissolution or liquidation or its
equivalent with respect to the Sponsor; or the revocation of the Sponsor’s
charter and the expiration of 90 days after the date of revocation without a
reinstatement thereof;

(iii) upon receipt by the Property Trustee of written notice from the Sponsor
directing the Property Trustee to dissolve the Trust (which direction is
optional, and except as otherwise expressly provided below, within the
discretion of the Sponsor) and distribute a Like Amount of the Debentures to the
Holders, and provided, further, that such direction and such distribution is
conditioned on (a) the receipt by the Sponsor of any and all required regulatory
approvals, and (b) the Sponsor’s receipt and delivery to the Administrative
Trustees of an opinion of independent tax counsel experienced in such matters,
which opinion may rely on public or private rulings of the Internal Revenue
Service, to the effect that the Holders of the Preferred Securities will not
recognize any gain or loss for United States federal income tax purposes as a
result of the dissolution of the Trust and the distribution of Debentures;

(iv) upon the entry of a decree of judicial dissolution of the Trust by a court
of competent jurisdiction;

(v) when all of the Securities shall have been called for redemption and the
amounts necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities;

(vi) upon the redemption or repayment of the Debentures or at such time as no
Debentures are outstanding; or

(vii) the expiration of the term of the Trust provided in Section 3.14.

(b) As soon as is practicable upon completion of winding up of the Trust
following the occurrence of an event referred to in Section 8.1(a) and the
satisfaction of creditors of the Trust in accordance with applicable law, the
Administrative Trustees shall terminate the Trust by filing a certificate of
cancellation with the Secretary of State of the State of Delaware in accordance
with the Business Trust Act.

(c) The provisions of Section 3.9 and Article X shall survive the dissolution
and termination of the Trust.

 

44



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFER OF INTERESTS

SECTION 9.1 Transfer of Securities.

(a) Securities may only be transferred, in whole or in part, in accordance with
the terms and conditions set forth in this Declaration and in accordance with
the terms of the Securities. To the fullest extent permitted by law, any
transfer or purported transfer of any Security not made in accordance with this
Declaration shall be null and void.

(b) Subject to this Article IX, Preferred Securities may only be transferred, in
whole or in part, in accordance with the terms and conditions set forth in this
Declaration. To the fullest extent permitted by law, any transfer or purported
transfer of any Security not made in accordance with this Declaration shall be
null and void.

(c) For so long as the Securities remain outstanding, the Sponsor agrees (i) not
to transfer ownership of the Common Securities of the Trust, provided that any
permitted successor of the Sponsor under the Indenture may succeed to the
Sponsor’s ownership of the Common Securities, (ii) not to cause, as Sponsor of
the Trust, or to permit, as Holder of the Common Securities, the dissolution,
winding-up or liquidation of the Trust, except as provided in this Declaration
and (iii) to use its best efforts to cause the Trust (a) to remain a business
trust, except in connection with the distribution of Debentures to the Holders
in liquidation of the Trust, the redemption of all of the Securities, or certain
mergers, consolidations or amalgamations, each as permitted by this Declaration,
(b) not to be an Investment Company for purposes of the Investment Company Act,
and (c) to otherwise continue to be classified as a grantor trust for United
States federal income tax purposes.

(d) The Registrar shall provide for the registration of Preferred Securities and
of the transfer of Preferred Securities, which will be effected without charge
but only upon payment in respect of any tax or other governmental charges that
may be imposed in relation to it. Upon surrender for registration of transfer of
any Preferred Securities, an Administrative Trustee shall cause one or more new
Preferred Securities to be issued in the name of the designated transferee or
transferees. Every Preferred Security surrendered for registration of transfer
shall be accompanied by a written instrument of transfer in form satisfactory to
the Registrar duly executed by the Holder or such Holder’s attorney duly
authorized in writing. Each Preferred Security surrendered for registration of
transfer shall be delivered to the Registrar and canceled in accordance with
Section 7.10. A transferee of a Preferred Security shall be entitled to the
rights and subject to the obligations of a Holder hereunder upon the receipt by
such transferee of a Preferred Security. By acceptance of a Preferred Security
or any interest therein, each transferee shall be deemed to have agreed to be
bound by this Declaration.

SECTION 9.2 Transfer Procedures and Restrictions.

(a) When Definitive Preferred Securities are presented to the Registrar or
co-registrar:

(x) to register the transfer of such Definitive Preferred Securities; or

 

45



--------------------------------------------------------------------------------

(y) to exchange such Definitive Preferred Securities which became mutilated,
destroyed, defaced, stolen or lost, for an equal number of Definitive Preferred
Securities,

the Registrar or co-registrar shall register the transfer or make the exchange
as requested if its reasonable requirements for such transaction are met;
provided, however, that the Definitive Preferred Securities surrendered for
registration of transfer or exchange shall be duly endorsed or accompanied by a
written instrument of transfer in form reasonably satisfactory to the Trust and
the Registrar or co-registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.

(b) A Definitive Preferred Security may not be exchanged for a beneficial
interest in the Global Preferred Security except upon satisfaction of the
requirements set forth below. Upon receipt by the Property Trustee of a
Definitive Preferred Security, duly endorsed or accompanied by appropriate
instruments of transfer, in form satisfactory to the Property Trustee, together
with written instructions directing the Property Trustee to make, or to direct
the Clearing Agency to make, an adjustment on its books and records with respect
to the Global Preferred Security to reflect an increase in the number of the
Preferred Securities represented by such Global Preferred Security, then the
Property Trustee shall cancel such Definitive Preferred Security and cause, or
direct the Clearing Agency to cause, the aggregate number of Preferred
Securities represented by the Global Preferred Security to be increased
accordingly. If the Global Preferred Security is not then outstanding, an
Administrative Trustee on behalf of the Trust may issue and the Property Trustee
may authenticate, upon written order of any Administrative Trustee, a new Global
Preferred Security representing an appropriate number of Preferred Securities.

(c) The transfer and exchange of the Global Preferred Security or beneficial
interests therein shall be effected through the Clearing Agency in accordance
with this Declaration (including applicable restrictions on transfer set forth
herein, if any) and the procedures of the Clearing Agency therefor.

(d) Notwithstanding any other provisions of this Declaration (other than the
provisions set forth in subsection (e) of this Section 9.2), the Global
Preferred Security may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or another nominee of the Clearing
Agency or by the Clearing Agency or any such nominee to a successor Clearing
Agency or a nominee of such successor Clearing Agency.

(e) If at any time: (i) a Default or an Event of Default has occurred and is
continuing, (ii) the Trust, in its sole discretion, notifies the Property
Trustee in writing that it elects to cause the issuance of Definitive Preferred
Securities under this Declaration, or (iii) the Clearing Agency notifies the
Sponsor that it is unwilling or unable to continue as Clearing Agency for such
Global Preferred Security or if at any time such Clearing Agency ceases to be a
“clearing agency” registered under the Exchange Act, and, in each case, a
clearing agency is not

 

46



--------------------------------------------------------------------------------

appointed by the Sponsor within 90 days of receipt of such notice or of becoming
aware of such condition, then an Administrative Trustee on behalf of the Trust
will execute, and the Property Trustee, upon receipt of a written order of the
Trust signed by one Administrative Trustee requesting the authentication and
delivery of Definitive Preferred Securities to the Persons designated by the
Trust, will authenticate and make available for delivery Definitive Preferred
Securities, equal in number to the number of Preferred Securities represented by
the Global Preferred Security, in exchange for such Global Preferred Security.

(f) At such time as all beneficial interests in the Global Preferred Security
have either been exchanged for Definitive Preferred Securities to the extent
permitted by this Declaration or redeemed, repurchased or canceled in accordance
with the terms of this Declaration, such Global Preferred Security shall be
returned to the Clearing Agency for cancellation or retained and canceled by the
Property Trustee. At any time prior to such cancellation, if any beneficial
interest in the Global Preferred Security is exchanged for Definitive Preferred
Securities, Preferred Securities represented by such Global Preferred Security
shall be reduced and an adjustment shall be made on the books and records of the
Property Trustee and the Clearing Agency or its nominee to reflect such
reduction.

(g) (i) To permit registrations of transfers and exchanges, the Trust shall
execute and the Property Trustee shall authenticate Definitive Preferred
Securities and the Global Preferred Security at the Registrar’s or
co-registrar’s request in accordance with the terms of this Declaration.

(ii) Registrations of transfers or exchanges will be effected without charge,
but only upon payment in respect of any tax or other governmental charge that
may be imposed in relation to it.

(iii) The Registrar or co-registrar shall not be required to register the
transfer of or exchange of (a) Preferred Securities during a period beginning at
the opening of business 15 days before the day of mailing of a notice of
redemption or any notice of selection of Preferred Securities for redemption and
ending at the close of business on the day of such mailing or (b) any Preferred
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Preferred Security being redeemed in part.

(iv) Prior to the due presentation for registration of transfer of any Preferred
Security, the Trust, the Property Trustee, the Paying Agent, the Registrar or
any co-registrar may deem and treat the Person in whose name a Preferred
Security is registered as the absolute owner of such Preferred Security for the
purpose of receiving Distributions on such Preferred Security and for all other
purposes whatsoever, and none of the Trust, the Property Trustee, the Paying
Agent, the Registrar or any co-registrar shall be affected by notice to the
contrary.

(v) All Preferred Securities issued upon any registration of transfer or
exchange pursuant to the terms of this Declaration shall evidence the same
security and shall be entitled to the same benefits under this Declaration as
the Preferred Securities surrendered upon such registration of transfer or
exchange.

 

47



--------------------------------------------------------------------------------

(h) (i) The Property Trustee shall have no responsibility or obligation to any
Preferred Security Beneficial Owner, a Participant in the Clearing Agency or
other Person with respect to the accuracy of the records of the Clearing Agency
or its nominee or of any Participant thereof, with respect to any ownership
interest in the Preferred Securities or with respect to the delivery to any
Participant, beneficial owner or other Person (other than the Clearing Agency)
of any notice (including any notice of redemption) or the payment of any amount,
under or with respect to such Preferred Securities. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Preferred Securities shall be given or made only to or upon the order
of the registered Holders (which shall be the Clearing Agency or its nominee in
the case of the Global Preferred Security).

The rights of Preferred Security Beneficial Owners shall be exercised only
through the Clearing Agency subject to the applicable rules and procedures of
the Clearing Agency. The Property Trustee may conclusively rely and shall be
fully protected in relying upon information furnished by the Clearing Agency or
any agent thereof with respect to its Participants and any Preferred Security
Beneficial Owners.

(ii) The Property Trustee and the Registrar shall have no obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Declaration or under applicable law with respect to any
transfer of any interest in any Preferred Security (including any transfers
between or among Clearing Agency Participants or Preferred Security Beneficial
Owners) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Declaration, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

(iii) Minimum Transfers. Preferred Securities may only be transferred in minimum
denominations of $25.00 and multiples of $25.00 in excess thereof.

SECTION 9.3 Book-Entry Interests.

The Global Preferred Security shall initially be registered on the books and
records of the Trust in the name of Cede & Co., the nominee of the Clearing
Agency and no Preferred Security Beneficial Owner will receive physical delivery
of a definitive Preferred Security certificate (a “Preferred Security
Certificate”) representing such Preferred Security Beneficial Owner’s interests
in such Global Preferred Security, except as provided in Section 9.2 and
Section 7.9. Unless and until Definitive Preferred Securities have been issued
to the Preferred Security Beneficial Owners pursuant to Section 9.2 or
Section 7.9:

(a) the provisions of this Section 9.3 shall be in full force and effect;

 

48



--------------------------------------------------------------------------------

(b) the Trust and the Trustees shall be entitled to deal with the Clearing
Agency for all purposes of this Declaration (including the payment of
Distributions on the Global Preferred Security and receiving approvals, votes or
consents hereunder) as the sole Holder of the Global Preferred Security and
shall have no obligation to the Preferred Security Beneficial Owners;

(c) to the extent that the provisions of this Section 9.3 conflict with any
other provisions of this Declaration, the provisions of this Section 9.3 shall
control; and

(d) the rights of the Preferred Security Beneficial Owners shall be exercised
only through the Clearing Agency and shall be limited to those established by
law and agreements between such Preferred Security Beneficial Owners and the
Clearing Agency and/or the Clearing Agency Participants, and the Clearing Agency
shall receive and transmit payments of Distributions on the Global Preferred
Security to such Clearing Agency Participants; provided, however, that solely
for the purposes of determining whether the Holders of the requisite amount of
Preferred Securities have voted on any matter provided for in this Declaration,
the Trustees, with respect to the Global Preferred Security, may conclusively
rely on, and shall be protected in relying on, any written instrument (including
a proxy) delivered to the Trustees by the Clearing Agency setting forth the
Preferred Security Beneficial Owners’ votes or assigning the right to vote on
any matter to any other Persons either in whole or in part; and the Clearing
Agency will also make book-entry transfers among the Clearing Agency
Participants.

SECTION 9.4 Notices to Clearing Agency.

Whenever a notice or other communication to the Preferred Security Holders is
required to be given by a Trustee under this Declaration, such Trustee shall
give all such notices and communications specified herein to be given to the
Holder of the Global Preferred Security to the Clearing Agency and shall have no
notice obligations to the Preferred Security Beneficial Owners.

SECTION 9.5 Appointment of Successor Clearing Agency.

If any Clearing Agency elects to discontinue its services as securities
depositary with respect to the Preferred Securities, the Administrative Trustees
may, in their sole discretion, appoint a successor Clearing Agency with respect
to such Preferred Securities.

 

49



--------------------------------------------------------------------------------

ARTICLE X

LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES,

TRUSTEES OR OTHERS

SECTION 10.1 Liability.

(a) Except as expressly set forth in this Declaration, the Securities Guarantees
and the terms of the Securities, the Sponsor shall not be:

(i) personally liable for the return of any portion of the capital contributions
(or any return thereon) of the Holders which shall be made solely from assets of
the Trust; and

(ii) required to pay to the Trust or to any Holder any deficit upon dissolution
of the Trust or otherwise.

(b) The Sponsor shall be liable for all of the debts and obligations of the
Trust (other than in respect of the Securities) to the extent not satisfied out
of the Trust’s assets.

(c) Pursuant to § 3803(a) of the Business Trust Act, the Holders shall be
entitled to the same limitation of personal liability extended to stockholders
of private corporations for profit organized under the General Corporation Law
of the State of Delaware.

SECTION 10.2 Exculpation.

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Trust or any Covered Person for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith on behalf of the Trust and in a manner such
Indemnified Person reasonably believed to be within the scope of the authority
conferred on such Indemnified Person by this Declaration or by law, except that
an Indemnified Person shall be liable for any such loss, damage or claim
incurred by reason of such Indemnified Person’s gross negligence (or in the case
of the Property Trustee, negligence) or willful misconduct with respect to such
acts or omissions.

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Trust and upon such information, opinions, reports or
statements presented to the Trust by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Trust, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders might properly be paid.

SECTION 10.3 Fiduciary Duty.

(a) To the extent that, at law or in equity, an Indemnified Person has duties
(including fiduciary duties) and liabilities relating thereto to the Trust or to
any other Covered

 

50



--------------------------------------------------------------------------------

Person, an Indemnified Person acting under this Declaration shall not be liable
to the Trust or to any other Covered Person for its good faith reliance on the
provisions of this Declaration. The provisions of this Declaration, to the
extent that they restrict the duties and liabilities of an Indemnified Person
otherwise existing at law or in equity (other than the duties imposed on the
Property Trustee under the Trust Indenture Act), are agreed by the parties
hereto to replace such other duties and liabilities of such Indemnified Person.

(b) Unless otherwise expressly provided herein:

(i) whenever a conflict of interest exists or arises between any Covered Person
and any Indemnified Person, or

(ii) whenever this Declaration or any other agreement contemplated herein or
therein provides that an Indemnified Person shall act in a manner that is, or
provides terms that are, fair and reasonable to the Trust or any Holder of
Securities,

the Indemnified Person shall resolve such conflict of interest, take such action
or provide such terms, considering in each case the relative interest of each
party (including its own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by the Indemnified Person,
the resolution, action or term so made, taken or provided by the Indemnified
Person shall not constitute a breach of this Declaration or any other agreement
contemplated herein or of any duty or obligation of the Indemnified Person at
law or in equity or otherwise.

(c) Whenever in this Declaration an Indemnified Person is permitted or required
to make a decision:

(i) in its “discretion” or under a grant of similar authority, the Indemnified
Person shall be entitled to consider such interests and factors as it desires,
including its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Trust or any other
Person; or

(ii) in its “good faith” or under another express standard, the Indemnified
Person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Declaration or by applicable law.

SECTION 10.4 Indemnification.

(a) (i) The Sponsor shall indemnify, to the full extent permitted by law, any
Company Indemnified Person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Trust) by reason of the fact that he is or was a
Company Indemnified Person, against expenses (including attorneys’

 

51



--------------------------------------------------------------------------------

fees and expenses), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding if
he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Trust, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Company Indemnified Person
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Trust, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

(ii) The Sponsor shall indemnify, to the full extent permitted by law, any
Company Indemnified Person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Trust to procure a judgment in its favor by reason of the fact that he is
or was a Company Indemnified Person against expenses (including attorneys’ fees
and expenses) actually and reasonably incurred by him in connection with the
defense or settlement of such action or suit if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Trust and except that no such indemnification shall be made in respect of
any claim, issue or matter as to which such Company Indemnified Person shall
have been adjudged to be liable to the Trust unless and only to the extent that
the Court of Chancery of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such Person is
fairly and reasonably entitled to indemnity for such expenses which such Court
of Chancery or such other court shall deem proper.

(iii) To the extent that a Company Indemnified Person shall be successful on the
merits or otherwise (including dismissal of an action without prejudice or the
settlement of an action without admission of liability) in defense of any
action, suit or proceeding referred to in paragraphs (i) and (ii) of this
Section 10.4(a), or in defense of any claim, issue or matter therein, he or she
shall be indemnified by the Sponsor, to the full extent permitted by law,
against expenses (including attorneys’ fees) actually and reasonably incurred by
him or her in connection therewith.

(iv) Any indemnification under paragraphs (i) and (ii) of this Section 10.4(a)
(unless ordered by a court) shall be made by the Sponsor only as authorized in
the specific case upon a determination that indemnification of the Company
Indemnified Person is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in paragraphs (i) and (ii). Such
determination shall be made (1) by the Administrative Trustees by a majority
vote of a Quorum consisting of such Administrative Trustees who were not parties
to such action, suit or proceeding, (2) if such a Quorum is not obtainable, or,
even if obtainable, if a Quorum of disinterested Administrative Trustees so
directs, by independent legal counsel in a written opinion, or (3) by the Common
Security Holder of the Trust.

 

52



--------------------------------------------------------------------------------

(v) Expenses (including attorneys’ fees and expenses) incurred by a Company
Indemnified Person in defending a civil, criminal, administrative or
investigative action, suit or proceeding referred to in paragraphs (i) and
(ii) of this Section 10.4(a) shall be paid by the Sponsor in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Company Indemnified Person to repay such
amount if it shall ultimately be determined that he or she is not entitled to be
indemnified by the Sponsor as authorized in this Section 10.4(a).
Notwithstanding the foregoing, no advance shall be made by the Sponsor if a
determination is reasonably and promptly made (i) by the Administrative Trustees
by a majority vote of a Quorum of disinterested Administrative Trustees, (ii) if
such a Quorum is not obtainable, or, even if obtainable, if a Quorum of
disinterested Administrative Trustees so directs, by independent legal counsel
in a written opinion or (iii) by the Common Security Holder of the Trust, that,
based upon the facts known to the Administrative Trustees, counsel or the Common
Security Holder at the time such determination is made, such Company Indemnified
Person acted in bad faith or in a manner that the Common Security Holder did not
believe to be in, or believed was opposed to, the best interests of the Trust,
or, with respect to any criminal proceeding, that such Company Indemnified
Person believed or had reasonable cause to believe his or her conduct was
unlawful. In no event shall any advance be made in instances where the
Administrative Trustees, independent legal counsel or Common Security Holder
reasonably determine that a Company Indemnified Person deliberately breached his
or her duty to the Trust or its Common or Preferred Security Holders.

(vi) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other paragraphs of this Section 10.4(a) shall not be deemed
exclusive of any other rights to which those seeking indemnification and
advancement of expenses may be entitled under any agreement, vote of
stockholders or disinterested directors of the Sponsor or Preferred Security
Holders of the Trust or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such office. All rights to
indemnification under this Section 10.4(a) shall be deemed to be provided by a
contract between the Sponsor and each Company Indemnified Person who serves in
such capacity at any time while this Section 10.4(a) is in effect. Any repeal or
modification of this Section 10.4(a) shall not affect any rights or obligations
then existing.

(vii) The Sponsor or the Trust may purchase and maintain insurance on behalf of
any person who is or was a Company Indemnified Person against any liability
asserted against him or her and incurred by him or her in any such capacity, or
arising out of his or her status as such, whether or not the Sponsor would have
the power to indemnify him or her against such liability under the provisions of
this Section 10.4(a).

(viii) For purposes of this Section 10.4(a), references to “the Trust” shall
include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger, so that any person who is or was a director, trustee, officer or
employee of such constituent entity, or is or was serving at the request of such
constituent entity as a director, trustee, officer, employee or agent of another
entity, shall stand in the same position under the provisions of this
Section 10.4(a) with respect to the resulting or surviving entity as he or she
would have with respect to such constituent entity if its separate existence had
continued.

 

53



--------------------------------------------------------------------------------

(ix) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 10.4(a) shall, unless otherwise provided when
authorized or ratified, continue as to a Person who has ceased to be a Company
Indemnified Person and shall inure to the benefit of the heirs, executors and
administrators of such a Person.

(b) The Sponsor agrees to indemnify the (i) Property Trustee, (ii) the Delaware
Trustee, (iii) any Affiliate of the Property Trustee or the Delaware Trustee,
and (iv) any officers, directors, shareholders, members, partners, employees,
representatives, custodians, nominees or agents of the Property Trustee or the
Delaware Trustee (each of the Persons in (i) through (iv), including the
Property Trustee and the Delaware Trustee in their respective individual
capacities, being referred to as a “Fiduciary Indemnified Person”) for, and to
hold each Fiduciary Indemnified Person harmless against, any and all loss,
liability, damage, action, suit, claim or expense including taxes (other than
taxes based on the income of such Fiduciary Indemnified Person) of any kind and
nature whatsoever incurred without negligence (or gross negligence on the part
of the Delaware Trustee) or bad faith on the part of such Fiduciary Indemnified
Person, arising out of or in connection with the acceptance or administration of
the trust or trusts hereunder, including the costs and expenses (including
reasonable legal fees and expenses) of defending against or investigating any
claim or liability in connection with the exercise or performance of any of the
powers or duties of such Fiduciary Indemnified Person hereunder. The obligation
to indemnify as set forth in this Section 10.4(b) shall survive the resignation
or removal of the Property Trustee or the Delaware Trustee and the satisfaction
and discharge of this Declaration.

(c) The Sponsor agrees to pay the Property Trustee and the Delaware Trustee,
from time to time, such compensation for all services rendered by the Property
Trustee and the Delaware Trustee hereunder as may be mutually agreed upon in
writing by the Sponsor and the Property Trustee or the Delaware Trustee, as the
case may be, and, except as otherwise expressly provided herein, to reimburse
the Property Trustee and the Delaware Trustee upon its or their request for all
reasonable expenses (including legal fees and expenses), disbursements and
advances incurred or made by the Property Trustee or the Delaware Trustee, as
the case may be, in accordance with the provisions of this Declaration, except
any such expense, disbursement or advance as may be attributable to its or their
negligence (or gross negligence on the part of the Delaware Trustee) or bad
faith.

SECTION 10.5 Outside Businesses.

Any Covered Person, the Sponsor, the Delaware Trustee and the Property Trustee
(subject to Section 5.3(c)) may engage in or possess an interest in other
business ventures of any nature or description, independently or with others,
similar or dissimilar to the business of the Trust, and the Trust and the
Holders shall have no rights by virtue of this Declaration in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any

 

54



--------------------------------------------------------------------------------

such venture, even if competitive with the business of the Trust, shall not be
deemed wrongful or improper. No Covered Person, the Sponsor, the Delaware
Trustee, or the Property Trustee shall be obligated to present any particular
investment or other opportunity to the Trust even if such opportunity is of a
character that, if presented to the Trust, could be taken by the Trust, and any
Covered Person, the Sponsor, the Delaware Trustee and the Property Trustee shall
have the right to take for its own account (individually or as a partner or
fiduciary) or to recommend to others any such particular investment or other
opportunity. Any Covered Person, the Delaware Trustee and the Property Trustee
may engage or be interested in any financial or other transaction with the
Sponsor or any Affiliate of the Sponsor, or may act as depositary for, trustee
or agent for, or act on any committee or body of holders of, securities or other
obligations of the Sponsor or its Affiliates.

ARTICLE XI

ACCOUNTING

SECTION 11.1 Fiscal Year.

The fiscal year (“Fiscal Year”) of the Trust shall be the calendar year, or such
other year as is required by the Code.

SECTION 11.2 Certain Accounting Matters.

(a) At all times during the existence of the Trust, the Administrative Trustees
shall keep, or cause to be kept, full books of account, records and supporting
documents, which shall reflect in reasonable detail each transaction of the
Trust. The books of account shall be maintained on the accrual method of
accounting, in accordance with generally accepted accounting principles,
consistently applied. The Trust shall use the accrual method of accounting for
United States federal income tax purposes. The books of account and the records
of the Trust shall be examined by and reported upon as of the end of each Fiscal
Year of the Trust by a firm of independent certified public accountants selected
by the Administrative Trustees.

(b) The Administrative Trustees shall cause to be duly prepared and delivered to
each of the Holders any annual United States federal income tax information
statement required by the Code, containing such information with regard to the
Securities held by each Holder as is required by the Code and the Treasury
Regulations. Notwithstanding any right under the Code to deliver any such
statement at a later date, the Administrative Trustees shall endeavor to deliver
all such information statements within 30 days after the end of each Fiscal Year
of the Trust.

(c) The Administrative Trustees shall cause to be duly prepared and filed with
the appropriate taxing authority, an annual United States federal income tax
return, on a Form 1041 or such other form required by United States federal
income tax law, and any other annual income tax returns required to be filed by
the Administrative Trustees on behalf of the Trust with any state or local
taxing authority.

 

55



--------------------------------------------------------------------------------

SECTION 11.3 Banking.

The Trust may maintain one or more bank accounts in the name and for the sole
benefit of the Trust; provided, however, that all payments of funds in respect
of the Debentures held by the Property Trustee shall be made directly to the
Property Trustee Account and no other funds of the Trust shall be deposited in
the Property Trustee Account. The sole signatories for such accounts shall be
designated by the Administrative Trustees; provided, however, that the Property
Trustee shall designate the signatories for the Property Trustee Account.

SECTION 11.4 Withholding.

The Trust and the Administrative Trustees shall comply with all withholding
requirements under United States federal, state and local law. The Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an exemption from withholding with respect to each
Holder, and any representations and forms as shall reasonably be requested by
the Trust to assist it in determining the extent of, and in fulfilling, its
withholding obligations. The Administrative Trustees shall cause to be filed
required forms with applicable jurisdictions and, unless an exemption from
withholding is properly established by a Holder, shall remit amounts withheld
with respect to the Holder to applicable jurisdictions. To the extent that the
Trust is required to withhold and pay over any amounts to any authority with
respect to Distributions or allocations to any Holder, the amount withheld shall
be deemed to be a Distribution in the amount of the withholding to the Holder.
In the event of any claim of excess withholding, Holders shall be limited to an
action against the applicable jurisdiction. If the amount required to be
withheld was not withheld from actual Distributions made, the Trust may reduce
subsequent Distributions by the amount of such withholding.

ARTICLE XII

AMENDMENTS AND MEETINGS

SECTION 12.1 Amendments.

(a) Except as otherwise provided in this Declaration or by any applicable terms
of the Securities, this Declaration may only be amended by a written instrument
approved and executed by:

(i) the Sponsor and the Administrative Trustees (or, if there are more than two
Administrative Trustees, a majority of the Administrative Trustees);

 

56



--------------------------------------------------------------------------------

(ii) if the amendment affects the rights, powers, duties, obligations or
immunities of the Property Trustee, the Property Trustee; and

(iii) if the amendment affects the rights, powers, duties, obligations or
immunities of the Delaware Trustee, the Delaware Trustee.

(b) No amendment shall be made, and any such purported amendment shall be void
and ineffective:

(i) unless, in the case of any proposed amendment, the Property Trustee shall
have first received an Officers’ Certificate from each of the Trust and the
Sponsor that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities);

(ii) unless, in the case of any proposed amendment which affects the rights,
powers, duties, obligations or immunities of the Property Trustee, the Property
Trustee shall have first received:

(A) an Officers’ Certificate from each of the Trust and the Sponsor that such
amendment is permitted by, and conforms to, the terms of this Declaration
(including the terms of the Securities); and

(B) an Opinion of Counsel (who may be counsel to the Sponsor or the Trust) that
such amendment is permitted by, and conforms to, the terms of this Declaration
(including the terms of the Securities) and that all conditions precedent to the
execution and delivery of such amendment have been satisfied;

provided, however, that the Property Trustee shall not be required to sign any
such amendment; and

(iii) to the extent the result of such amendment would be to:

(A) cause the Trust to fail to continue to be classified for purposes of United
States federal income taxation as a grantor trust;

(B) reduce or otherwise adversely affect the powers of the Property Trustee in
contravention of the Trust Indenture Act; or

(C) cause the Trust to be deemed to be an Investment Company required to be
registered under the Investment Company Act.

(c) At such time after the Trust has issued any Securities that remain
outstanding, the Declaration may also be amended by the Trustees and the Sponsor
with

 

57



--------------------------------------------------------------------------------

(i) the consent of Holders representing a Majority in Liquidation Amount of all
outstanding Securities, and

(ii) receipt by the Trustees of an Opinion of Counsel to the effect that such
amendment or the exercise of any power granted to the Trustees in accordance
with such amendment will not affect the Trust’s status as a grantor trust for
United States federal income tax purposes or the Trust’s exemption from status
as an Investment Company under the Investment Company Act;

provided, however, that, without the consent of each Holder of Trust Securities
affected thereby, the Declaration may not be amended to

(i) change the amount or timing of any Distribution on, or the payment required
to be made in respect of, the Trust Securities as of a specified date or
otherwise adversely affect the amount of any Distribution required to be made in
respect of the Trust Securities as of a specified date;

(ii) change any prepayment provisions; or

(iii) restrict the right of a Holder of Trust Securities to institute suit for
the enforcement of any such payment on or after such date;

(d) Section 10.1(c) and this Section 12.1 shall not be amended without the
consent of all of the Holders;

(e) Article Four shall not be amended without the consent of the Holders of a
Majority in Liquidation Amount of the Common Securities;

(f) The rights of the Holders of the Common Securities under Article V to
increase or decrease the number of, and appoint and remove Trustees shall not be
amended without the consent of the Holders of a Majority in Liquidation Amount
of the Common Securities; and

(g) Notwithstanding Section 12.1(c), this Declaration may be amended without the
consent of the Holders to:

(i) cure any ambiguity, correct or supplement any provision in this Declaration
that may be inconsistent with any other provision of this Declaration or to make
any other provisions with respect to matters or questions arising under this
Declaration which shall not be inconsistent with the other provisions of the
Declaration; and

(ii) to modify, eliminate or add to any provisions of the Declaration to such
extent as shall be necessary to ensure that the Trust will be classified for
United States

 

58



--------------------------------------------------------------------------------

federal income tax purposes as a grantor trust at all times that any Securities
are outstanding or to ensure that the Trust will not be required to register as
an Investment Company under the Investment Company Act;

provided, however, that in each clause above, such action shall not adversely
affect in any material respect the interests of the Holders, and any such
amendments of this Declaration shall become effective when notice thereof is
given to the Holders.

SECTION 12.2 Meetings of the Holders; Action by Written Consent.

(a) Meetings of the Holders of any class of Securities may be called at any time
by the Administrative Trustees (or as provided in the terms of the Securities)
to consider and act on any matter on which Holders of such class of Securities
are entitled to act under the terms of this Declaration, the terms of the
Securities or the rules of any stock exchange on which the Preferred Securities
are listed or admitted for trading. The Administrative Trustees shall call a
meeting of the Holders of such class if directed to do so by the Holders of at
least 10% in Liquidation Amount of such class of Securities. Such direction
shall be given by delivering to the Administrative Trustees one or more notices
in writing stating that the signing Holders wish to call a meeting and
indicating the general or specific purpose for which the meeting is to be
called. Any Holders calling a meeting shall specify in writing the Preferred
Security Certificates held by the Holders exercising the right to call a meeting
and only those Securities specified shall be counted for purposes of determining
whether the required percentage set forth in the second sentence of this
paragraph has been met.

(b) Except to the extent otherwise provided in the terms of the Securities, the
following provisions shall apply to meetings of Holders:

(i) notice of any such meeting shall be given to all the Holders having a right
to vote thereat at least seven days and not more than 60 days before the date of
such meeting. Whenever a vote, consent or approval of the Holders is permitted
or required under this Declaration or the rules of any stock exchange on which
the Preferred Securities are listed or admitted for trading, such vote, consent
or approval may be given at a meeting of the Holders; any action that may be
taken at a meeting of the Holders may be taken without a meeting if a consent in
writing setting forth the action so taken is signed by the Holders owning not
less than the minimum amount of Securities in liquidation amount that would be
necessary to authorize or take such action at a meeting at which all Holders
having a right to vote thereon were present and voting; prompt notice of the
taking of action without a meeting shall be given to the Holders entitled to
vote who have not consented in writing; and the Administrative Trustees may
specify that any written ballot submitted to the Security Holder for the purpose
of taking any action without a meeting shall be returned to the Trust within the
time specified by the Administrative Trustees;

(ii) each Holder may authorize any Person to act for it by proxy on all matters
in which a Holder is entitled to participate, including waiving notice of any
meeting, or

 

59



--------------------------------------------------------------------------------

voting or participating at a meeting; no proxy shall be valid after the
expiration of eleven months from the date thereof unless otherwise provided in
the proxy; every proxy shall be revocable at the pleasure of the Holder
executing it; and, except as otherwise provided herein, all matters relating to
the giving, voting or validity of proxies shall be governed by the General
Corporation Law of the State of Delaware relating to proxies, and judicial
interpretations thereunder, as if the Trust were a Delaware corporation and the
Holders were stockholders of a Delaware corporation;

(iii) each meeting of the Holders shall be conducted by the Administrative
Trustees or by such other Person that the Administrative Trustees may designate;
and

(iv) unless the Business Trust Act, this Declaration, the terms of the
Securities, the Trust Indenture Act or the listing rules of any stock exchange
on which the Preferred Securities are then listed or trading, otherwise
provides, the Administrative Trustees, in their sole discretion, shall establish
all other provisions relating to meetings of Holders, including notice of the
time, place or purpose of any meeting at which any matter is to be voted on by
any Holders, waiver of any such notice, action by consent without a meeting, the
establishment of a record date, quorum requirements, voting in person or by
proxy or any other matter with respect to the exercise of any such right to
vote.

ARTICLE XIII

REPRESENTATIONS OF PROPERTY TRUSTEE AND DELAWARE TRUSTEE

SECTION 13.1 Representations and Warranties of Property Trustee.

The Trustee that acts as initial Property Trustee represents and warrants to the
Trust and to the Sponsor at the date of this Declaration, and each Successor
Property Trustee represents and warrants to the Trust and the Sponsor at the
time of the Successor Property Trustee’s acceptance of its appointment as
Property Trustee that:

(a) the Property Trustee is a New York banking corporation, a national banking
association or a bank or trust company, duly organized, validly existing and in
good standing under the laws of the United States or the State of New York, as
the case may be, with corporate power and authority to execute and deliver, and
to carry out and perform its obligations under the terms of, this Declaration;

(b) the execution, delivery and performance by the Property Trustee of this
Declaration has been duly authorized by all necessary corporate action on the
part of the Property Trustee; and this Declaration has been duly executed and
delivered by the Property Trustee and under Delaware law (excluding any
securities laws) constitutes a legal, valid and

 

60



--------------------------------------------------------------------------------

binding obligation of the Property Trustee, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, reorganization, moratorium,
insolvency, and other similar laws affecting creditors’ rights generally and to
general principles of equity and the discretion of the court (regardless of
whether the enforcement of such remedies is considered in a proceeding in equity
or at law);

(c) the execution, delivery and performance of this Declaration by the Property
Trustee does not conflict with or constitute a breach of the charter or by-laws
of the Property Trustee;

(d) no consent, approval or authorization of, or registration with or notice to,
any federal or state banking authority governing the trust powers of the
Property Trustee is required for the execution, delivery or performance by the
Property Trustee of this Declaration; and

(e) the Property Trustee satisfies the requirements set forth in Section 5.3(a).

SECTION 13.2 Representations and Warranties of Delaware Trustee.

The Trustee that acts as initial Delaware Trustee represents and warrants to the
Trust and to the Sponsor at the date of this Declaration, and each Successor
Delaware Trustee represents and warrants to the Trust and the Sponsor at the
time of the Successor Delaware Trustee’s acceptance of its appointment as
Delaware Trustee that:

(a) the Delaware Trustee is a Delaware banking corporation, a national banking
association or a bank or trust company, duly organized, validly existing and in
good standing under the laws of the United States or the State of Delaware, as
the case may be, with corporate power and authority to execute and deliver, and
to carry out and perform its obligations under the terms of, this Declaration;

(b) the execution, delivery and performance by the Delaware Trustee of this
Declaration has been duly authorized by all necessary corporate action on the
part of the Delaware Trustee; and this Declaration has been duly executed and
delivered by the Delaware Trustee and under Delaware law (excluding any
securities laws) constitutes a legal, valid and binding obligation of the
Delaware Trustee, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, reorganization, moratorium, insolvency, and other
similar laws affecting creditors’ rights generally and to general principles of
equity and the discretion of the court (regardless of whether the enforcement of
such remedies is considered in a proceeding in equity or at law);

 

61



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Declaration by the Delaware
Trustee does not conflict with or constitute a breach of the charter or by-laws
of the Delaware Trustee; and

(d) no consent, approval or authorization of, or registration with or notice to,
any federal or Delaware banking authority governing the trust powers of the
Delaware Trustee is required for the execution, delivery or performance by the
Delaware Trustee of this Declaration; and

(e) the Delaware Trustee is a natural person who is a resident of the State of
Delaware or, if not a natural person, an entity which has its principal place of
business in the State of Delaware, and is a Person that satisfies for the Trust
Section 3807(a) of the Business Trust Act.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

All notices provided for in this Declaration shall be in writing, duly signed by
the party giving such notice, and shall be delivered, telecopied or mailed by
first class mail, overnight courier service or confirmed telecopy, as follows:

(a) if given to the Trust, in care of the Administrative Trustees at the Trust’s
mailing address set forth below (or such other address as the Trust may give
notice of to the Property Trustee, the Delaware Trustee and the Holders):

VNB Capital Trust I

c/o Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Telephone: (973) 305-8800

Telecopier: (973) 305-8415

 

62



--------------------------------------------------------------------------------

(b) if given to the Delaware Trustee, at the mailing address set forth below (or
such other address as Delaware Trustee may give notice of to the Holders):

The Bank of New York (Delaware)

White Clay Center

P.O. Box 6973

Route 273

Newark, Delaware 19711

Attention: Corporate Trust Department

Telephone:

Telecopier:

(c) if given to the Property Trustee, at the Property Trustee’s mailing address
set forth below (or such other address as the Property Trustee may give notice
of to the Holders):

The Bank of New York

5 Penn Plaza, 13th Floor

New York, New York 10001

Attention: Corporate Trust Administration

Telephone: 212-328-7629

Telecopier: 212-896-7298

(d) if given to the Holder of the Common Securities, at the mailing address of
the Sponsor set forth below (or such other address as the Holder of the Common
Securities may give notice to the Trust):

Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Telephone: (973) 305-8800

Telecopier: (973) 305-8415

(e) if given to any other Holder, at the address set forth on the books and
records of the Trust.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

SECTION 14.2 Governing Law.

This Declaration and the rights of the parties hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware and all
rights and remedies shall

 

63



--------------------------------------------------------------------------------

be governed by such laws without regard to principles of conflicts of laws of
the State of Delaware or any other jurisdiction that would call for the
application of the law of any jurisdiction other than the State of Delaware;
provided, however, that there shall not be applicable to the parties hereunder
or this Declaration any provision of the laws (statutory or common) of the State
of Delaware pertaining to trust that relate to or regulate, in a manner
inconsistent with the terms hereof (except as mandated by the Business Trust
Act) (A) the filing with any court or governmental body or agency of Trustee
accounts or schedule of Trustee fees and charges, (B) affirmative requirements
to post bonds for Trustees, officers, agents or employees of a trust, (C) the
necessity for obtaining court or other governmental approval concerning the
acquisition, holding or disposition of real or personal property, (D) fees or
other sums payable to Trustees, officers, agents or employees of a trust,
(E) the allocation of receipts and expenditures to income or principal,
(F) restrictions or limitations on the permissible nature, amount or
concentration of trust investments or requirements relating to the titling,
storage or other manner of holding or investing Trust assets or (G) the
establishment of fiduciary or other standards of responsibility or limitations
on the acts or powers of trustees that are inconsistent with the limitations or
liabilities or authorities and powers of the Trustees hereunder as set forth or
referenced in this Declaration. Section 3540 of Title 12 of the Delaware Code
shall not apply to the Trust.

SECTION 14.3 Intention of the Parties.

It is the intention of the parties hereto that the Trust be classified for
United States federal income tax purposes as a grantor trust. The provisions of
this Declaration shall be interpreted to further this intention of the parties.

SECTION 14.4 Headings

Headings contained in this Declaration are inserted for convenience of reference
only and do not affect the interpretation of this Declaration or any provision
hereof.

SECTION 14.5 Successors and Assigns.

Whenever in this Declaration any of the parties hereto is named or referred to,
the successors and assigns of such party shall be deemed to be included, and all
covenants and agreements in this Declaration by the Sponsor and the Trustees
shall bind and inure to the benefit of their respective successors and assigns,
whether or not so expressed.

SECTION 14.6 Partial Enforceability

If any provision of this Declaration, or the application of such provision to
any Person or circumstance, shall be held invalid, the remainder of this
Declaration, or the application of such provision to Persons or circumstances
other than those to which it is held invalid, shall not be affected thereby.

 

64



--------------------------------------------------------------------------------

SECTION 14.7 Counterparts

This Declaration may contain more than one counterpart of the signature page and
this Declaration may be executed by the affixing of the signature of each of the
Trustees to one or more of such counterpart signature pages. All of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed as
of the day and year first above written.

 

 

Gerald H. Lipkin as Administrative Trustee

 

Alan D. Eskow as Administrative Trustee

 

Jack Blackin

as Administrative Trustee

THE BANK OF NEW YORK (DELAWARE) as Delaware Trustee By:  

 

Name:   William T. Lewis Title:   Senior Vice President THE BANK OF NEW YORK as
Property Trustee By:  

 

Name:   Julie Salovitch-Miller Title:   Vice President

VALLEY NATIONAL BANCORP,

as Sponsor

By:  

 

Name:   Alan D. Eskow Title:  

Executive Vice President,

Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS OF 7 3/4% PREFERRED SECURITIES, 7 3/4% COMMON SECURITIES

Pursuant to Section 7.1 of the Amended and Restated Declaration, dated as of
November 7, 2001 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Securities are set out below (each capitalized term used but
not defined herein has the meaning set forth in the Declaration, the Indenture
or, if not defined in such Declaration or Indenture, as defined in the
Registration Statement referred to below in Section 2(c) of this Annex I):

 

  1. Designation and Number.

(a) Preferred Securities. Up to 8,000,000 Preferred Securities of the Trust,
with an aggregate liquidation amount with respect to the assets of the Trust of
Two-Hundred Million Dollars ($200,000,000) and with a liquidation amount with
respect to the assets of the Trust of Twenty Five Dollars ($25) per preferred
security, are hereby designated for the purposes of identification only as
“7 3/4% Trust Originated Preferred SecuritiesSM (“TOPrSSM”) (the “Preferred
Securities”). The certificates evidencing the Preferred Securities shall be
substantially in the form of Exhibit A-1 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice or to conform to the rules of any exchange or
quotation system on or in which the Preferred Securities are listed, traded or
quoted.

(b) Common Securities. Up to 247,423 Common Securities of the Trust with an
aggregate liquidation amount with respect to the assets of the Trust of Six
Million One- Hundred and Eighty-Five Thousand Five Hundred and Seventy Five
Dollars ($6,185,575) and a liquidation amount with respect to the assets of the
Trust of Twenty Five Dollars ($25) per common security, are hereby designated
for the purposes of identification only as “7 3/4% Common Securities” (the
“Common Securities”). The certificates evidencing the Common Securities shall be
substantially in the form of Exhibit A-2 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice.

(c) Undivided Interests. The Preferred Securities and the Common Securities
represent undivided beneficial interests in the assets of the Trust.

(d) Debentures. In connection with the purchase of the Securities, the Sponsor
will deposit in the Trust, and the Trust will purchase, respectively, as trust
assets, Debentures of the Sponsor having an aggregate principal amount of up to
Two-Hundred and Six Million One-Hundred and Eighty-Five Thousand Five Hundred
and Seventy Five Dollars ($206,185,575) and bearing interest at an annual rate
equal to the annual Distribution rate on the Preferred Securities and Common
Securities and having payment and redemption provisions which correspond to the
payment and redemption provisions of the Preferred Securities and Common
Securities.

 

I-1



--------------------------------------------------------------------------------

  2. Distributions.

(a) Distributions on each Security will be payable at a fixed rate per annum of
7 3/4% (the “Coupon Rate”) of the liquidation amount of $25 per Security, such
rate being the rate of interest payable on the Debentures to be held by the
Property Trustee. Interest on Debentures in arrears for more than one quarterly
period will accrue additional interest thereon compounded quarterly at the
Coupon Rate (to the extent permitted by applicable law) and as a result,
Distributions in arrears will accumulate additional Distributions. The term
“Distributions” as used herein, includes distributions of any and all such
interest payable unless otherwise stated. A Distribution is payable only to the
extent that payments are made with respect to the Debentures held by the
Property Trustee and to the extent the Property Trustee has funds legally
available therefor.

(b) As an undivided ownership interest in the Debentures, Distributions on the
Securities will be cumulative, will accumulate from the most recent date to
which Distributions have been paid or, if no Distributions have been paid, from
November 7, 2001 and will be payable quarterly in arrears on
March 15th, June 15th, September 15th and December 15th of each year, commencing
December 15, 2001 (each, a “Distribution Date”), except as otherwise described
below. Distributions will be computed on the basis of a 360-day year comprised
of twelve 30 day months. Distributions payable for any period shorter than a
full quarterly period will be computed on the basis of a 30-day month and, for
periods of less than a month, the actual number of days elapsed per 30-day
month. As long as no Event of Default has occurred and is continuing under the
Indenture, the Sponsor has the right under the Indenture to defer payments of
interest by extending the interest payment period at any time and from time to
time on the Debentures for a period not exceeding 20 consecutive quarterly
periods, including the first such quarterly period during such period (each an
“Extension Period”), during which Extension Period no interest shall be due and
payable on the Debentures, provided, that no Extension Period shall end on a
date other than an Interest Payment Date for the Debentures or extend beyond the
Maturity Date of the Debentures. As a consequence of such deferral, interest in
the Debentures will continue to accrue, and, as a result, Distributions will
also be deferred. Notwithstanding such deferral, interest on the Debentures will
continue to accrue, and, as a result, Distributions will continue to accumulate
with additional Distributions thereon (to the extent permitted by applicable law
but not at a rate greater than the rate at which interest is then accruing on
the Debentures) at the Coupon Rate compounded quarterly during any such
Extension Period. Prior to the termination of any such Extension Period, the
Sponsor may further defer payments of interest by further extending such
Extension Period, provided that such extension does not cause such Extension
Period, together with all such previous and further extensions within such
Extension Period, to exceed 20 consecutive quarterly periods, including the
first quarterly period during such Extension Period, end on a date other than an
Interest Payment Date for the Debentures or extend beyond the Maturity Date of
the Debentures. Upon the termination of any Extension Period and the payment of
all amounts then due, the Sponsor may commence a new Extension Period, subject
to the above requirements.

(c) Distributions on the Securities will be payable to the Holders thereof as
they appear on the books and records of the Trust on the close of business on
the 1st day of the month in which the relevant Distribution Date occurs, which
Distribution Dates correspond to

 

I-2



--------------------------------------------------------------------------------

the Interest Payment Dates for the Debentures. Subject to any applicable laws
and regulations and the provisions of the Declaration, each such payment with
respect to the Preferred Securities will be made as described under the heading
“Book-Entry Issuance-Payment and Paying Agency” in the Prospectus contained as
part of the Registration Statement of the Sponsor and the Trust relating to the
Securities and the Debentures. The relevant record dates for the Common
Securities shall be the same as the record dates for the Preferred Securities.
Distributions payable on any Securities that are not punctually paid on any
Distribution Date, as a result of the Sponsor having failed to make a payment
under the Debentures, will cease to be payable to the Holder on the relevant
record date, and such defaulted Distribution will instead be payable to the
Person in whose name such Securities are registered on the special record date
or other specified date determined in accordance with the Indenture. If any date
on which Distributions are payable on the Securities is not a Business Day, then
payment of the Distributions payable on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay) with the same force and effect as if made on such
date.

(d) In the event that there is any money or other property held by or for the
Trust that is not accounted for hereunder, such property shall be distributed
Pro Rata (as defined herein) among the Holders.

 

  3. Liquidation Distribution Upon Dissolution.

In the event of any dissolution of the Trust, the Trust shall be liquidated by
the Administrative Trustees as expeditiously as the Administrative Trustees
determine to be possible by distributing to the Holders, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, a Like
Amount (as defined below) of the Debentures, unless such distribution is
determined by the Property Trustee not to be practicable, in which event such
Holders will be entitled to receive out of the assets of the Trust legally
available for distribution to Holders, after satisfaction of liabilities to
creditors of the Trust as provided by applicable law, an amount equal to the
aggregate of the liquidation amount of $25 per Security plus accumulated and
unpaid Distributions thereon to the date of payment (such amount being the
“Liquidation Distribution”).

“Like Amount” means (i) with respect to a redemption of the Securities,
Securities having a Liquidation Amount equal to the principal amount of
Debentures to be paid in accordance with their terms and (ii) with respect to a
distribution of Debentures upon the liquidation of the Trust, Debentures having
a principal amount equal to the Liquidation Amount of the Securities of the
Holder to whom such Debentures are distributed.

If, upon any such liquidation, the Liquidation Distribution can be paid only in
part because the Trust has insufficient assets legally available to pay in full
the aggregate Liquidation Distribution, then the amounts payable directly by the
Trust with respect to the Securities shall be paid on a Pro Rata basis.

 

I-3



--------------------------------------------------------------------------------

  4. Redemption and Distribution.

(a) Upon the repayment of the Debentures in whole or in part, at maturity or
otherwise (either at the option of the Sponsor or pursuant to a Special Event,
as described below), the proceeds from such repayment shall be simultaneously
applied by the Property Trustee (subject to the Property Trustee having received
written notice no later than 45 days prior to such repayment), pro rata, to
redeem a Like Amount of the Securities at a redemption price equal to (i) in the
case of the repayment of the Debentures on the Maturity Date, the Maturity
Redemption Price (as defined below), (ii) in the case of the optional prepayment
of the Debentures prior to the Initial Optional Redemption Date and upon the
occurrence and continuation of a Special Event, the Special Event Redemption
Price (as defined below) and (iii) in the case of the optional prepayment of the
Debentures on or after the Initial Optional Redemption Date, the Optional
Redemption Price (as defined below). The Maturity Redemption Price, the Special
Event Redemption Price and the Optional Redemption Price are referred to
collectively as the “Redemption Price.” Holders will be given not less than 30
nor more than 60 days prior written notice of such redemption.

(b) (i) The “Maturity Redemption Price” shall mean an amount equal to 100% of
the Liquidation Amount of, plus accumulated and unpaid Distributions on, the
Securities as of the Maturity Date thereof.

(ii) The Sponsor shall have the right (subject to the conditions in the
Indenture) to elect to prepay the Debentures, in whole or in part, at any time
on or after November 7, 2006 (the “Initial Optional Redemption Date”), and,
simultaneous with such prepayment, to cause a Like Amount of the Securities to
be redeemed by the Trust at the Optional Redemption Price on a Pro Rata basis.
“Optional Redemption Price” shall mean an amount equal to 100% of the
Liquidation Amount of the Securities to be redeemed plus accumulated and unpaid
Distributions thereon, if any, to the date of such redemption:

(c) If at any time an Investment Company Event, a Regulatory Capital Event or a
Tax Event (each as defined below, and each a “Special Event”) occurs, the
Sponsor shall have the right (subject to the conditions set forth in the
Indenture) at any time prior to the Initial Optional Redemption Date, to prepay
the Debentures in whole, but not in part, within the 90 days following the
occurrence of such Special Event (the “90 Day Period”), and, simultaneous with
such prepayment, to cause a Like Amount of the Securities to be redeemed by the
Trust at the Special Event Redemption Price on a Pro Rata basis.

“Investment Company Event” shall mean the receipt by the Sponsor and the Trust
of an opinion of independent securities counsel experienced in such matters to
the effect that as a result of (a) any amendment to, or change (including any
announced prospective change) in, the laws or any regulations thereunder of the
United States or any rules, guidelines or policies of any applicable regulatory
authority for the Sponsor or (b) any official administrative pronouncement or
judicial decision interpreting or applying such laws or regulations, which
amendment or change is effective or which pronouncement or decision is announced
on or after the date of original issuance of the Securities, the Trust is, or
within 90 days of the date of such opinion will be, considered an Investment
Company that is required to be registered under the Investment Company Act.

 

I-4



--------------------------------------------------------------------------------

“Regulatory Capital Event” shall mean the receipt by the Sponsor and the Trust
of an opinion of independent bank regulatory counsel experienced in such matters
to the effect that as a result of (a) any amendment to, or change (including any
announced prospective change) in, the laws or any regulations thereunder of the
United States or any rules, guidelines or policies of an applicable regulatory
authority for the Sponsor or (b) any official administrative pronouncement or
judicial decision interpreting or applying such laws or regulations, which
amendment or change is effective or which pronouncement or decision is announced
on or after the date of original issuance of the Securities, the Preferred
Securities do not constitute, or within 90 days of the date of such opinion will
not constitute, Tier 1 Capital (or its then equivalent if the Sponsor were
subject to such capital requirement) for purposes of capital adequacy guidelines
of the Federal Reserve Board (or any successor regulatory authority with
jurisdiction over bank holding companies), as then in effect and applicable to
the Sponsor; provided, however, that the distribution of the Debentures in
connection with the liquidation of the Trust by the Sponsor shall not in and of
itself constitute a Regulatory Capital Event.

“Special Event Redemption Price” shall mean, with respect to any redemption of
the Securities following a Special Event, an amount in cash equal to 100% of the
liquidation amount of the Securities plus any accumulated and unpaid
Distributions thereon to the date of such redemption.

A “Tax Event” shall occur upon receipt by the Sponsor and the Trust of an
opinion of independent tax counsel experienced in such matters to the effect
that, as a result of (a) any amendment to, or change (including any announced
prospective change) in, the laws or any regulations thereunder of the United
States or any political subdivision or taxing authority thereof or therein, or
(b) any official administrative pronouncement or judicial decision interpreting
or applying such laws or regulations, which amendment or change is effective or
which pronouncement or decision is announced on or after the date of original
issuance of the Securities, there is more than an insubstantial risk that
(i) the Trust is, or will be within 90 days of the date of such opinion, subject
to United States federal income tax with respect to income received or accrued
on the Debentures, (ii) the interest payable by the Sponsor on the Debentures is
not, or within 90 days of the date of such opinion will not be, deductible by
the Sponsor, in whole or in part, for federal income tax purposes, or (iii) the
Trust is, or will be within 90 days of the date of such opinion, subject to more
than a de minimis amount of other taxes, duties or other governmental charges.

(d) In the case of an optional redemption, if fewer than all the outstanding
Securities are to be so redeemed, the Common Securities and the Preferred
Securities shall be redeemed Pro Rata and the Preferred Securities to be
redeemed will be determined as described in Section 4(g)(ii) below. Upon the
entry of an order for the dissolution of the Trust by a court of competent
jurisdiction, the Debentures thereafter will be subject to optional redemption,
in whole, but not in part, on or after the Initial Optional Redemption Date.

 

I-5



--------------------------------------------------------------------------------

(e) On and from the date fixed by the Administrative Trustees for any
distribution of Debentures and liquidation of the Trust: (i) the Securities will
no longer be deemed to be outstanding, (ii) the Clearing Agency or its nominee
(or any successor Clearing Agency or its nominee), as the Holder of the
Preferred Securities, will receive a registered global certificate or
certificates representing the Debentures to be delivered upon such distribution,
and (iii) any certificates representing Securities not held by the Clearing
Agency or its nominee (or any successor Clearing Agency or its nominee) will be
deemed to represent a Like Amount of Debentures until such certificates are
presented to the Sponsor or its agent for transfer or reissue.

(f) The Trust may not redeem fewer than all the outstanding Securities unless
all accumulated and unpaid Distributions have been paid on all Securities for
all quarterly Distribution periods terminating on or before the date of
redemption.

(g) The procedure with respect to redemptions or distributions of Securities
shall be as follows:

(i) Notice of any redemption of, or notice of distribution of Debentures in
exchange for, the Securities (a “Redemption/Distribution Notice”) will be given
by the Trust by mail to each Holder of Securities to be redeemed or exchanged
not fewer than 30 nor more than 60 days before the date fixed for redemption or
exchange thereof which, in the case of a redemption, will be the date fixed for
redemption of the Debentures. For purposes of the calculation of the date of
redemption or exchange and the dates on which notices are given pursuant to this
Section 4(g)(i), a Redemption/Distribution Notice shall be deemed to be given on
the day such notice is first mailed by first-class mail, postage prepaid, to
Holders. Each Redemption/Distribution Notice shall be addressed to the Holders
at the address of each such Holder appearing in the books and records of the
Trust. No defect in the Redemption/Distribution Notice or in the mailing of
either thereof with respect to any Holder shall affect the validity of the
redemption or exchange proceedings with respect to any other Holder.

(ii) In the event that fewer than all the outstanding Securities are to be
redeemed, the particular Securities to be redeemed shall be selected on a Pro
Rata basis (based upon Liquidation Amounts) not more than 60 nor less than 30
days prior to the date fixed for redemption from the outstanding Securities not
previously called for redemption. With respect to Preferred Securities
registered in the name of and held of record by the Clearing Agency or its
nominee (or any successor Clearing Agency or its nominee) or any nominee, the
distribution of the proceeds of such redemption will be made to the Clearing
Agency and disbursed by such Clearing Agency in accordance with the procedures
applied by such agency or nominee.

(iii) If Securities are to be redeemed and the Trust gives a Redemption/
Distribution Notice (which notice will be irrevocable), then (A) with respect to
Preferred Securities issued in book-entry form, by 12:00 noon, New York City
time, on the redemption date, provided that the Sponsor has paid the Property
Trustee a sufficient amount of cash in connection with the related redemption or
maturity of the Debentures by 10:00 a.m., New York City time, on the Maturity
Date or the date of redemption, as the case requires, the Property

 

I-6



--------------------------------------------------------------------------------

Trustee will deposit irrevocably with the Clearing Agency or its nominee (or
successor Clearing Agency or its nominee) immediately available funds sufficient
to pay the applicable Redemption Price with respect to such Preferred Securities
and will give the Clearing Agency irrevocable instructions and authority to pay
the Redemption Price to the relevant Clearing Agency Participants, and (B) with
respect to Preferred Securities issued in certificated form and Common
Securities, provided that the Sponsor has paid the Property Trustee a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures, the Property Trustee will irrevocably deposit with the paying agent
for the Preferred Securities (if other than the Property Trustee) funds
sufficient to pay the applicable Redemption Price to the Holders by check mailed
to the address of the relevant Holder appearing on the books and records of the
Trust on the redemption date, and provided further, that any such payment shall
become due only upon surrender by the Holder of the related certificated
Preferred Securities. If a Redemption/Distribution Notice shall have been given
and funds deposited as required, if applicable, then immediately prior to the
close of business on the date of such deposit, or on the redemption date, as
applicable, Distributions will cease to accumulate on the Securities so called
for redemption and all rights of Holders so called for redemption will cease,
except the right of the Holders of such Securities to receive the Redemption
Price, but without interest on such Redemption Price, and such Securities shall
cease to be outstanding.

(iv) Payment of accumulated and unpaid Distributions on the Redemption Date of
the Securities will be subject to the rights of Holders at the close of business
on a regular record date in respect of a Distribution Date occurring on or prior
to such Redemption Date. Neither the Administrative Trustees nor the Trust shall
be required to register or cause to be registered the transfer of (i) any
Securities beginning at the opening of business 15 days before the day of
mailing of a notice of redemption or any notice of selection of Securities for
redemption or (ii) any Securities selected for redemption, except the unredeemed
portion of any Security being redeemed. If any date fixed for redemption of
Securities is not a Business Day, then payment of the Redemption Price payable
on such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay). If payment
of the Redemption Price with respect to any Securities is improperly withheld or
refused and not paid either by the Property Trustee or by the Sponsor as
guarantor pursuant to the relevant Securities Guarantee, Distributions on such
Securities will continue to accumulate from the original redemption date to the
actual date of payment, in which case the actual payment date will be considered
the date fixed for redemption for purposes of calculating the Redemption Price.

(v) Redemption/Distribution Notices shall be sent by the Property Trustee on
behalf of the Trust to (A) with respect to Preferred Securities issued in
book-entry form, the Clearing Agency or its nominee (or any successor Clearing
Agency or its nominee), (B) with respect to Preferred Securities issued in
certificated form, to the Holders thereof, and (C) with respect to the Common
Securities, to the Holders thereof.

(vi) Subject to the foregoing and applicable law (including, without limitation,
United States federal securities laws and banking laws), the Sponsor or any of
its subsidiaries may at any time and from time to time purchase outstanding
Preferred Securities by tender, in the open market or by private agreement.

 

I-7



--------------------------------------------------------------------------------

  5. Voting Rights - Preferred Securities.

(a) Except as provided under Sections 5(b), 6(b) and 7 and as otherwise required
by law and the Declaration, the Holders of the Preferred Securities will have no
voting rights.

(b) So long as any Debentures are held by the Property Trustee, the Trustees
shall not (i) direct the time, method and place of conducting any proceeding for
any remedy available to the Debenture Trustee or executing any trust or power
conferred on such Debenture Trustee with respect to the Debentures, (ii) waive
any past default that is waivable under Section 5.07 of the Indenture,
(iii) exercise any right to rescind or annul a declaration of acceleration of
the maturity of the principal of the Debentures or (iv) consent to any
amendment, modification or termination of the Indenture or the Debentures, where
such consent shall be required, without, in each case, obtaining the prior
approval of the Holders of a Majority in Liquidation Amount of all outstanding
Preferred Securities; provided, however, that where a consent under the
Indenture would require the consent of each holder of Debentures affected
thereby, no such consent shall be given by the Property Trustee without the
prior approval of each Holder of the Preferred Securities; provided further,
where a consent under the Indenture would require the consent of Holders of a
majority of the aggregate principal amount of Debentures affected thereby, only
the Holders of the percentage of aggregate stated liquidation amount of the
Preferred Securities which is at least equal to the percentage required under
the Indenture may direct the Property Trustee to give such consent; provided,
further that if a Debenture Event of Default has occurred and is continuing,
then Holders of 25% of the aggregate liquidation amount of the Preferred
Securities may direct the Property Trustee to declare the principal of and
interest or other required payments on the Debentures due and payable. The
Trustees shall not revoke any action previously authorized or approved by a vote
of the Holders of the Preferred Securities except by subsequent vote of such
Holders. The Property Trustee shall notify each Holder of Preferred Securities
of any notice of default with respect to the Debentures. In addition to
obtaining the foregoing approvals of such Holders of the Preferred Securities,
prior to taking any of the foregoing actions, the Trustees shall obtain an
opinion of counsel experienced in such matters to the effect that the Trust will
continue to be classified as a grantor trust for United States federal income
tax purposes after taking any such action into account.

If an Event of Default under the Declaration has occurred and is continuing and
such event is attributable to the failure of the Sponsor to pay principal of or
interest or other required payments on the Debentures on the due date (or, in
the case of redemption, on the redemption date), then a Holder of Preferred
Securities may institute a proceeding directly against the Sponsor for
enforcement of payment to such Holder of the principal of or interest on a Like
Amount of Debentures (a “Direct Action”) on or after the respective due date
specified in the Debentures. In connection with such Direct Action, the Common
Securities Holder will be subrogated to the rights of such Holder of Preferred
Securities to the extent of any payment made by the Sponsor to such Holder of
Preferred Securities in such Direct Action. Except as provided in the second
preceding sentence, or except as set forth in Section 3.8(e) of the Declaration,
the Holders of Preferred Securities will not be able to exercise directly any
other remedy available to the holders of the Debentures.

 

I-8



--------------------------------------------------------------------------------

Any approval or direction of Holders of Preferred Securities may be given at a
separate meeting of Holders of Preferred Securities convened for such purpose,
at a meeting of all of the Holders of Securities in the Trust or pursuant to
written consent. The Property Trustee will cause a notice of any meeting at
which Holders of Preferred Securities are entitled to vote to be mailed to each
Holder of record of Preferred Securities. Each such notice will include a
statement setting forth (i) the date of such meeting or the date by which such
action is to be taken, (ii) a description of any resolution proposed for
adoption at such meeting on which such Holders are entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consent.

No vote or consent of the Holders of the Preferred Securities will be required
for the Trust to redeem and cancel Preferred Securities or to distribute the
Debentures in accordance with the Declaration and the terms of the Securities.

Notwithstanding that Holders of Preferred Securities are entitled to vote or
consent under any of the circumstances described above, any of the Preferred
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not be entitled to vote or consent and shall, for purposes of such vote or
consent, be treated as if they were not outstanding.

 

  6. Voting Rights - Common Securities.

(a) Except as provided under Section 6(b) or as otherwise required by law and
the Declaration, the Holders of the Common Securities will have no voting
rights.

(b) Unless a Debenture Event of Default shall have occurred and be continuing,
any Trustee may be removed at any time by the Holder of the Common Securities.
If a Debenture Event of Default has occurred and is continuing, the Property
Trustee and the Delaware Trustee may be removed at such time only by the Holders
of a Majority in Liquidation Amount of the outstanding Preferred Securities. In
no event will the Holders of the Preferred Securities have the right to vote to
appoint, remove or replace the Administrative Trustees, which voting rights are
vested exclusively in the Sponsor as the Holder of the Common Securities. No
resignation or removal of a Trustee and no appointment of a successor trustee
shall be effective until the acceptance of appointment by the successor trustee
in accordance with the provisions of the Declaration.

During any Event of Default, no vote or consent of the Holders of the Common
Securities will be required or obtained by the Administrative Trustees with
respect to that Event of Default, until that Event of Default has been cured or
waived. During that Event of Default, the Property Trustee will act on behalf of
the Holders of the Preferred Securities without regard to any vote or consent by
the Holders of the Common Securities.

If an Event of Default under the Declaration has occurred and is continuing and
such event is attributable to the failure of the Sponsor to pay principal of or
interest on the Debentures on the due date (or in the case of redemption, on the
redemption date), then a Holder

 

I-9



--------------------------------------------------------------------------------

of Common Securities may institute a Direct Action directly against the Sponsor
for enforcement of payment to such Holder of the principal of or interest on a
Like Amount of Debentures on or after the respective due date specified in the
Debentures. In connection with such Direct Action, the rights of the Common
Securities Holder will be subordinated to the rights of Holders of Preferred
Securities in respect of any payment from the Sponsor in such Direct Action.
Except as provided in the second preceding sentence, the Holders of Common
Securities will not be able to exercise directly any other remedy available to
the holders of the Debentures.

Any approval or direction of Holders of Common Securities may be given at a
separate meeting of Holders of Common Securities convened for such purpose, at a
meeting of all of the Holders of Securities in the Trust or pursuant to written
consent. The Administrative Trustees will cause a notice of any meeting at which
Holders of Common Securities are entitled to vote, or of any matter upon which
action by written consent of such Holders is to be taken, to be mailed to each
Holder of record of Common Securities. Each such notice will include a statement
setting forth (i) the date of such meeting or the date by which such action is
to be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought, and (iii) instructions for the delivery of proxies or
consents.

No vote or consent of the Holders of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

 

  7. Pro Rata.

A reference in these terms of the Securities to any payment, distribution or
treatment as being “Pro Rata” shall mean pro rata to each Holder according to
the aggregate liquidation amount of the Securities held by such Holder in
relation to the aggregate liquidation amount of all Securities outstanding
unless, in relation to a payment, an Event of Default under the Declaration has
occurred and is continuing, in which case any funds available to make such
payment shall be paid first to each Holder of the Preferred Securities pro rata
according to the aggregate liquidation amount of Preferred Securities held by
such Holder relative to the aggregate liquidation amount of all Preferred
Securities outstanding and then, only after satisfaction of all amounts owed to
the Holders of the Preferred Securities, to each Holder of Common Securities pro
rata according to the aggregate liquidation amount of Common Securities held by
such Holder relative to the aggregate liquidation amount of all Common
Securities outstanding.

 

  8. Ranking.

The Preferred Securities rank pari passu with the Common Securities and payment
thereon shall be made Pro Rata with the Common Securities, except that, if an
Event of Default under the Declaration occurs and is continuing, no payments in
respect of Distributions on, or payments upon liquidation, redemption or
otherwise with respect to, the Common Securities shall be made until the Holders
of the Preferred Securities shall be paid in full the Distributions, Redemption
Price, Liquidation Distribution and any other payments to which they are
entitled at such time.

 

I-10



--------------------------------------------------------------------------------

  9. Acceptance of Preferred Securities Guarantee, Common Securities Guarantee.
Indenture and Debentures.

Each Holder of Preferred Securities and Common Securities, by the acceptance
thereof, agrees to the provisions of the Preferred Securities Guarantee, the
Common Securities Guarantee, the Indenture and the Debentures, as applicable,
including the subordination provisions therein.

 

  10. No Preemptive Rights.

Neither the issuance of Preferred Securities, nor the issuance of Common
Securities is subject to preemptive or other similar rights. The Holders shall
have no preemptive or similar rights to subscribe for any additional securities.

 

  11. Miscellaneous.

These terms constitute a part of the Declaration. The Sponsor will provide a
copy of the Declaration, the Preferred Securities Guarantee or the Common
Securities Guarantee, as applicable, and the Indenture (including any
supplemental indenture) to a Holder without charge upon written request to the
Trust at its principal place of business.

 

I-11



--------------------------------------------------------------------------------

EXHIBIT A-1

PREFERRED SECURITY CERTIFICATE

[FACE OF SECURITY]

THIS PREFERRED SECURITY IS A GLOBAL PREFERRED SECURITY WITHIN THE MEANING OF THE
DECLARATION HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE
DEPOSITORY TRUST COMPANY (THE “CLEARING AGENCY”) OR A NOMINEE OF THE CLEARING
AGENCY. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE CLEARING AGENCY OR ITS NOMINEE
ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION AND NO TRANSFER
OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS
A WHOLE BY THE CLEARING AGENCY TO A NOMINEE OF THE CLEARING AGENCY OR BY A
NOMINEE OF THE CLEARING AGENCY TO THE CLEARING AGENCY OR ANOTHER NOMINEE OF THE
CLEARING AGENCY) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE CLEARING AGENCY TO THE TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
THE CLEARING AGENCY AND ANY PAYMENT HEREON IS MADE TO CEDE & CO., ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

Certificate Number: 1    Aggregate Liquidation Amount: $175,000,000

CUSIP Number: 92856Q 20 3

Certificate Evidencing Preferred Securities of VNB Capital Trust I

7 3/4% Trust Preferred Securities

(liquidation amount $25.00 per Preferred Security)

VNB Capital Trust I, a statutory business trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that Cede & Co. (the “Holder”)
is the registered owner of $175,000,000 in aggregate liquidation amount of
Preferred Securities of the Trust representing undivided preferred beneficial
interests in the assets of the Trust designated the

 

A-1



--------------------------------------------------------------------------------

7 3/4% Trust Preferred Securities, (liquidation amount $25 per Preferred
Security) (the “Preferred Securities”). The Preferred Securities are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer. The designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Preferred Securities
represented hereby are issued and shall in all respects be subject to the
provisions of the Amended and Restated Declaration of Trust, dated as of
November 7, 2001, as the same may be amended from time to time (the
“Declaration”), including the designation of the terms of the Preferred
Securities as set forth in Annex I to the Declaration. Capitalized terms used
but not defined herein shall have the meaning given them in the Declaration. The
Sponsor will provide a copy of the Declaration, the Preferred Securities
Guarantee and the Indenture (including any supplemental indenture) to a Holder
without charge upon written request to the Trust at its principal place of
business.

Upon receipt of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder and to the benefits of the Preferred
Securities Guarantee to the extent provided therein.

By acceptance hereof, the Holder agrees, for United States federal income tax
purposes, to treat the Debentures as indebtedness and the Preferred Securities
as evidence of indirect beneficial ownership in the Debentures.

IN WITNESS WHEREOF, the Trust has executed this certificate this 7th day of
November 2001.

 

VNB CAPITAL TRUST I By:  

 

  Alan D. Eskow   Administrative Trustee

 

A-2



--------------------------------------------------------------------------------

PROPERTY TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the 7 3/4% Trust Preferred Securities of VNB Capital Trust I
referred to in the within-mentioned Declaration.

Dated: November 7, 2001

 

THE BANK OF NEW YORK not in its individual capacity but solely as Property
Trustee By:  

 

  Julie Salovitch-Miller   Vice President

 

A-3



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

As an undivided beneficial interest in the Debentures, each Preferred Security
will be paid Distributions at a fixed rate per annum of 7 3/4% (the “Coupon
Rate”) of the liquidation amount of $25 per Preferred Security, such rate being
the rate of interest payable on the Debentures to be held by the Property
Trustee. Interest on the Debentures, and, as a result, Distributions, in arrears
for more than one quarterly period will bear interest thereon compounded
quarterly at the Coupon Rate (to the extent permitted by applicable law). The
term “Distributions,” as used herein, includes such cash distributions and any
and all such interest payable unless otherwise stated. A Distribution is payable
only to the extent that payments are made in respect of the Debentures held by
the Property Trustee and to the extent the Property Trustee has funds legally
available therefor.

Interest on the Debentures will be cumulative, will accumulate from the most
recent date to which Distributions have been paid or, or if no Distributions
have been paid, from November 7, 2001 and will be payable quarterly in arrears
on March 15th, June 15th, September 15th and December 15th of each year,
commencing December 15, 2001, except as otherwise described below. As a result,
Distributions on the Preferred Securities will be cumulative, will accumulate
from the most recent date to which Distributions have been paid or, if no
Distributions have been paid, from November 7, 2001 and will be payable
quarterly in arrears, on March 15th, June 15th, September 15th and December 15th
of each year, commencing December 15, 2001, except as otherwise described below.
Distributions will be computed on the basis of a 360-day year of twelve 30-day
months. Interest, and, as a result, Distributions payable for any period shorter
than a full quarterly period will be computed on the basis of a 30-day month
and, for periods of less than a month, the actual number of days elapsed per
30-day month. As long as no Event of Default has occurred and is continuing
under the Indenture, the Sponsor has the right under the Indenture to defer
payments of interest by extending the interest payment period at any time and
from time to time on the Debentures for a period not exceeding 20 consecutive
quarterly calendar periods, including the first such quarterly period during
such extension period (each an “Extension Period”), provided that no Extension
Period shall end on a date other than an Interest Payment Date for the
Debentures or extend beyond the Maturity Date of the Debentures. As a
consequence of such deferral, Distributions will also be deferred.

Notwithstanding such deferral, quarterly interest payments will continue to
accrue, and, as a result, Distributions will continue to accumulate (to the
extent permitted by applicable law, but not at a rate exceeding the rate of
interest then accruing on the Debentures), at the Coupon Rate compounded
quarterly during any such Extension Period. Prior to the termination of any
Extension Period, the Sponsor may further defer payments of interest by further
extending such Extension Period; provided that such Extension Period, together
with all such previous and further extensions within such Extension Period, may
not (i) exceed 20 consecutive quarterly periods, including the first quarterly
period during such Extension Period, (ii) end on a date other than an Interest
Payment Date for the Debentures or (iii) extend beyond the Maturity Date of the
Debentures. Payments of accumulated Distributions will be payable to Holders as
they appear on the books and records of the Trust on the record date immediately
preceding the end of the Extension Period. Upon the termination of any Extension
Period and the payment of all amounts then due, the Sponsor may commence a new
Extension Period, subject to the above requirements.

 

A-4



--------------------------------------------------------------------------------

Subject to receipt by the Sponsor of any and all required regulatory approvals
and to certain other conditions set forth in the Declaration and the Indenture,
the Property Trustee may, at the direction of the Sponsor, at any time dissolve
the Trust, and after satisfaction of liabilities to creditors of the Trust as
provided by applicable law, cause the Debentures to be distributed to the
Holders of the Securities in liquidation of the Trust or, simultaneously with
any redemption of the Debentures, cause a Like Amount of the Securities to be
redeemed by the Trust.

The Preferred Securities shall be redeemable as provided in the Declaration. The
following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as though they were written out in full
according to applicable laws or regulations:

TEN CON - as tenants in common

TENANT - as tenants in the entireties

JT TEN - as joint tenants with right of survival

UNIF GIFT MIN ACT - under Uniform Gift to Minors Act and not as tenants

Additional abbreviations may also be used though not in the above list.

 

A-5



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby assigns and transfers this Preferred
Security Certificate to:

 

 

 

   

 

   

 

 

(Assignee’s social security or tax

identification number)

 

 

 

    (Address and zip code of assignee)  

and irrevocably appoints

 

 

   

 

    agent  

to transfer this Preferred Security Certificate on the books of the Trust.

The agent may substitute another to act for him or her.

Date:                    

 

  Signature:  

 

 

(Sign exactly as your name appears on the other side of this Preferred Security
Certificate)

 

  Signature Guarantee:  

 

 

Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the

 

A-6



--------------------------------------------------------------------------------

Registrar, which requirements include membership or participation in the
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Securities Exchange Act of
1934, as amended.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT A-2

COMMON SECURITY CERTIFICATE

[FACE OF SECURITY]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW. NEITHER THIS COMMON SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

This Certificate is not transferable except in compliance with Section 9.1(c) of
the Declaration.

Certificate Evidencing Common Securities of VNB Capital Trust I

7 3/4% Common Securities

(liquidation amount $25 per Common Security)

VNB Capital Trust I, a statutory business trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that Valley National Bancorp
(the “Holder”) is the registered owner of 216,495 common securities of the Trust
representing undivided beneficial interests in the assets of the Trust
designated the 7 3/4% Common Securities (liquidation amount $25 per Common
Security) (the “Common Securities”). Subject to the terms of Section 9.1(c) of
the Declaration (as defined below), the Common Securities are not transferable
and any attempted transfer shall be void. The designation, rights, privileges,
restrictions, preferences and other terms and provisions of the Common
Securities represented hereby are issued and shall in all respects be subject to
the provisions of the Amended and Restated Declaration of the Trust dated as of
November 7, 2001, as the same may be amended from time to time (the
“Declaration”), including the designation of the terms of the Common Securities
as set forth in Annex I to the Declaration. Capitalized terms used but not
defined herein shall have the meaning given them in the Declaration. The Sponsor
will provide a copy of the Declaration, the Common Securities Guarantee and the
Indenture (including any supplemental indenture) to a Holder without charge upon
written request to the Trust at its principal place of business.

Upon receipt of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder and to the benefits of the Common Securities
Guarantee to the extent provided therein.

By acceptance hereof, the Holder agrees to treat, for United States federal
income tax purposes, the Debentures as indebtedness and the Common Securities as
evidence of indirect beneficial ownership in the Debentures.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has executed this certificate this 7th day of
November 2001.

 

VNB CAPITAL TRUST I By:  

 

  Alan D. Eskow   Administrative Trustee

 

B-2



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

Distributions on each Common Security will be payable at a rate of 7 3/4% per
annum (the “Coupon Rate”) of the liquidation amount of $25 per Common Security,
such rate being the rate of interest payable on the Debentures to be held by the
Property Trustee. Distributions in arrears for more than one quarterly period
will bear interest thereon compounded quarterly at the Coupon Rate (to the
extent permitted by applicable law). The term “Distributions”, as used herein,
includes such cash distributions and any and all such interest payable unless
otherwise stated. A Distribution is payable only to the extent that payments are
made in respect of the Debentures held by the Property Trustee and to the extent
the Property Trustee has funds legally available therefor.

Distributions on the Common Securities will be cumulative, will accrue from the
most recent date to which Distributions have been paid or, if no Distributions
have been paid, from November 7, 2001 and will be payable quarterly in arrears,
on March 15th, June 15th, September 15th and December 15th of each year,
commencing December 15, 2001, except as otherwise described below.

Distributions will be computed on the basis of a 360-day year of twelve 30-day
months. Distributions payable for any period shorter than a full quarterly
period will be computed on the basis of a 30-day month and, for periods of less
than a month, the actual number of days elapsed per 30-day month. As long as no
Event of Default has occurred and is continuing under the Indenture, the Sponsor
has the right under the Indenture to defer payments of interest by extending the
interest payment period at any time and from time to time on the Debentures for
a period not exceeding 20 consecutive calendar quarterly periods, including the
first such quarterly period during such extension period (each an “Extension
Period”), provided that no Extension Period shall end on a date other than an
Interest Payment Date for the Debentures or extend beyond the Maturity Date of
the Debentures. As a consequence of such deferral, Distributions will also be
deferred. Notwithstanding such deferral, quarterly Distributions will continue
to accumulate with interest thereon (to the extent permitted by applicable law,
but not at a rate exceeding the rate of interest then accruing on the
Debentures) at the Coupon Rate compounded quarterly during any such Extension
Period. Prior to the termination of any Extension Period, the Sponsor may
further defer payments of interest by further extending such Extension Period;
provided that such Extension Period, together with all such previous and further
extensions within such Extension Period, may not (i) exceed to 20 consecutive
quarterly periods, including the first quarterly period during such Extension
Period, (ii) end on a date other than an Interest Payment Date for the
Debentures or (iii) extend beyond the Maturity Date of the Debentures. Payments
of accrued Distributions will be payable to Holders as they appear on the books
and records of the Trust on the record date immediately preceding the end of the
Extension Period. Upon the termination of any Extension Period and the payment
of all amounts then due, the Sponsor may commence a new Extension Period,
subject to the above requirements.

Subject to the receipt by the Sponsor of any and all required regulatory
approvals and to certain other conditions set forth in the Declaration and the
Indenture, the Property Trustee may, at the direction of the Sponsor, at any
time dissolve the Trust, and after satisfaction

 

B-3



--------------------------------------------------------------------------------

of liabilities to creditors of the Trust, cause the Debentures to be distributed
to the Holders of the Securities in liquidation of the Trust or, simultaneously
with any redemption of the Debentures, cause a Like Amount of the Securities to
be redeemed by the Trust.

The Common Securities shall be redeemable as provided in the Declaration. Under
certain circumstances, the rights of the holders of the Common Securities shall
be subordinate to the rights of the holders of the Preferred Securities, as
provided in the Declaration.

 

B-4